        Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                          Entered 06/10/20 17:11:46                           Page 1 of 100


 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 NORTHERN DISTRICT OF TEXAS

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                                   Check if this is an
                                                                        Chapter 13
                                                                                                                                   amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                     04/20

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                            About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Mark                                                       Lori
     government-issued picture
                                       First Name                                                 First Name
     identification (for example,
     your driver's license or          A                                                          A
     passport).                        Middle Name                                                Middle Name

                                       Williams                                                   Williams
     Bring your picture                Last Name                                                  Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                                 Suffix (Sr., Jr., II, III)


2.   All other names you                                                                          Lori
     have used in the last 8           First Name                                                 First Name
     years                                                                                        Martin
                                       Middle Name                                                Middle Name
     Include your married or
                                                                                                  Williams
     maiden names.
                                       Last Name                                                  Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   6        2       5      4     xxx – xx –                   4         6        6      5
     number or federal                 OR                                                         OR
     Individual Taxpayer
     Identification number             9xx – xx –                                                 9xx – xx –
     (ITIN)

4.   Any business names                       I have not used any business names or EINs.                I have not used any business names or EINs.
     and Employer
     Identification Numbers                                                                       Lori Williams-Senior Services LLC
     (EIN) you have used in            Business name                                              Business name
     the last 8 years
                                       Business name                                              Business name
     Include trade names and
     doing business as names
                                       Business name                                              Business name




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                        page 1
        Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                           Page 2 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                               Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

                                               –                                                8      3   –    1     0    3     8     1    6     9
                                  EIN                                                          EIN
                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  1400 Rustic Timbers Ln
                                  Number       Street                                          Number      Street




                                  Flower Mound                    TX       75028
                                  City                            State    ZIP Code            City                            State   ZIP Code

                                  Denton
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                            State   ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                          Entered 06/10/20 17:11:46                        Page 3 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                       Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                    Entered 06/10/20 17:11:46                 Page 4 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                             Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?
                                                Lori Williams-Senior Services LLC
    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.
                                                1400 Rustic Timbers Lane Flower Mound                   TX              75028
    If you have more than one                   City                                                    State           ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
    Chapter 11 of the                choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
    Bankruptcy Code, and             are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
    are you a small business         most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    debtor or a debtor as            or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    defined by 11 U.S.C.
    § 1182(1)?                            No.   I am not filing under Chapter 11.
    For a definition of small
                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    business debtor, see
                                                the Bankruptcy Code.
    11 U.S.C. § 101(51D).
                                          Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the
                                               Bankruptcy Code, and I do not choose to proceed under Subchapter V of Chapter 11.

                                          Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                               Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number     Street
    repairs?



                                                                           City                                     State          ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                           page 4
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                 Entered 06/10/20 17:11:46                     Page 5 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                             Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.




Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                              Entered 06/10/20 17:11:46                     Page 6 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                           Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                          Entered 06/10/20 17:11:46                         Page 7 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                        Case number (if known)


 Part 7:      Sign Below
For you                        I have examined this petition, and I declare under penalty of perjury that the information provided is true
                               and correct.

                               If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12,
                               or 13 of title 11, United States Code. I understand the relief available under each chapter, and I choose to
                               proceed under Chapter 7.

                               If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me
                               fill out this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                               I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                               I understand making a false statement, concealing property, or obtaining money or property by fraud in
                               connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
                               or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                               X /s/ Mark A Williams                                       X /s/ Lori A Williams
                                  Mark A Williams, Debtor 1                                   Lori A Williams, Debtor 2

                                  Executed on 06/10/2020                                      Executed on 06/10/2020
                                              MM / DD / YYYY                                              MM / DD / YYYY




Official Form 101                    Voluntary Petition for Individuals Filing for Bankruptcy                                             page 7
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                           Entered 06/10/20 17:11:46                       Page 8 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                        Case number (if known)

For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about
represented by one              eligibility to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the
                                relief available under each chapter for which the person is eligible. I also certify that I have delivered to
If you are not represented by   the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,
an attorney, you do not need    certify that I have no knowledge after an inquiry that the information in the schedules filed with the petition
to file this page.              is incorrect.



                                X /s/ David Shuster                                                   Date 06/10/2020
                                   Signature of Attorney for Debtor                                        MM / DD / YYYY


                                   David Shuster
                                   Printed name
                                   Shuster Law, PLLC
                                   Firm Name
                                   860 Hebron Pkwy
                                   Number          Street
                                   Suite 303




                                   Lewisville                                                 TX              75057
                                   City                                                       State           ZIP Code


                                   Contact phone (972) 315-6222                     Email address info@shusterlawfirm.com


                                   24037491                                                   TX
                                   Bar number                                                 State




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                            page 8
          Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                          Entered 06/10/20 17:11:46                          Page 9 of 100


  Fill in this information to identify your case and this filing:
  Debtor 1               Mark                        A                    Williams
                         First Name                  Middle Name          Last Name

  Debtor 2            Lori                           A                    Williams
  (Spouse, if filing) First Name                     Middle Name          Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                                    Check if this is an
  (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                       What is the property?                             Do not deduct secured claims or exemptions. Put the
1400 Rustic Timbers Ln                                     Check all that apply.                             amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                            Creditors Who Have Claims Secured by Property.
                                                               Duplex or multi-unit building                 Current value of the            Current value of the
                                                               Condominium or cooperative                    entire property?                portion you own?
Flower Mound                     TX       75028                Manufactured or mobile home                               $426,000.00                  $426,000.00
City                             State    ZIP Code             Land
                                                               Investment property                           Describe the nature of your ownership
                                                               Timeshare                                     interest (such as fee simple, tenancy by the
Denton                                                                                                       entireties, or a life estate), if known.
                                                               Other
County
                                                           Who has an interest in the property?
                                                                                                             Homestead
1400 Rustic Timbers Ln, Flower
                                                           Check one.
Mound, TX 75028
                                                               Debtor 1 only                                      Check if this is community property
                                                               Debtor 2 only                                      (see instructions)
                                                               Debtor 1 and Debtor 2 only
                                                               At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $426,000.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                        Entered 06/10/20 17:11:46                          Page 10 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                                     Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Honda                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    CR-V
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2009                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 72,824                                 At least one of the debtors and another             $6,100.00                             $6,100.00
Other information:
2009 Honda CR-V (approx. 72,824                             Check if this is community property
miles)                                                      (see instructions)

3.2.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Honda                        Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    Accord
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2015
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 46,354                                 At least one of the debtors and another            $16,875.00                           $16,875.00
Other information:
2015 Honda Accord (approx. 46,354                           Check if this is community property
miles)                                                      (see instructions)

3.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                     Lincoln                      Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                    MKX
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                     2016                                                                      entire property?                       portion you own?
                                                            Debtor 1 and Debtor 2 only
Approximate mileage: 27,285                                 At least one of the debtors and another            $31,775.00                           $31,775.00
Other information:
2016 Lincoln MKX (approx. 27,285                            Check if this is community property
miles)                                                      (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $54,750.00


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               See continuation page(s).                                                                                              $1,450.00




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 2
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                     Entered 06/10/20 17:11:46                                    Page 11 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                                                     Case number (if known)

7.    Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                 music collections; electronic devices including cell phones, cameras, media players, games
            No
            Yes. Describe............
                                See continuation page(s).                                                                                                                $500.00

8.    Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
            No
            Yes. Describe............
                                Books/Movies/Collectibles                                                                                                                 $50.00

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............
                                Sports & Hobby Equipment                                                                                                                  $25.00


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............
                                Ruger 10// Rifle                                                                                                                        $1,150.00
                                     Ruger P89
                                     S&W 645
                                     Remington 1100
                                     Davis Arms 380
                                     SKS
                                     Remington 22 Rifle

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing/Wearing Apparel                                                                                                                 $200.00


12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Jewelry                                                                                                                                 $1,000.00

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............
                                2 Dogs                                                                                                                                   $200.00

14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................   $4,575.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                      page 3
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                                       Entered 06/10/20 17:11:46                                               Page 12 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                                                                       Case number (if known)


 Part 4:            Describe Your Financial Assets
                                                                                                                                                                                            Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                            portion you own?
                                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
           No
           Yes.....................................................................................................................................................................................................
                                                                                                                                                    Cash: ...........................................

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................                    Institution name:

            17.1.        Checking account:                      Wells Fargo XX8906                                                                                                                                    $20.00
            17.2.        Checking account:                      Chase Checking Account XX0072                                                                                                                 $1,323.56
            17.3.        Checking account:                      Chase Business Acct XX5061 for Lori Williams Senior
                                                                Services, LLC
                                                                (business has outstanding debt of approx 8k)                                                                                                  $1,188.17
            17.4.        Checking account:                      Checking account-Wells Fargo XX8906                                                                                                                   $22.84
            17.5.        Checking account:                      Checking account-Business Account XX8703                                                                                                               $8.94
            17.6.        Savings account:                       Chase Savings Acct XX0568                                                                                                                        $520.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                                                               % of ownership:

                                                 Lori Williams-Senior Services LLC                                                                                  100%                                               $0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:




Official Form 106A/B                                                                        Schedule A/B: Property                                                                                                     page 4
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                Entered 06/10/20 17:11:46                   Page 13 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                                      Case number (if known)

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:            Institution name:

                                           Pension plan:               Transamerica                                                                 $1,896.76
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                        Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them

Money or property owed to you?                                                                                                            Current value of the
                                                                                                                                          portion you own?
                                                                                                                                          Do not deduct secured
                                                                                                                                          claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information                                                                                      Federal:
           about them, including whether
           you already filed the returns                                                                                       State:
           and the tax years.....................................
                                                                                                                               Local:




Official Form 106A/B                                                         Schedule A/B: Property                                                       page 5
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                     Entered 06/10/20 17:11:46                                    Page 14 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                                                     Case number (if known)

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
            No
            Yes. Give specific information                                                                                            Alimony:

                                                                                                                                      Maintenance:

                                                                                                                                      Support:

                                                                                                                                      Divorce settlement:

                                                                                                                                      Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
            No
            Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
            No
            Yes. Name the insurance
            company of each policy
            and list its value................    Company name:                                                 Beneficiary:                                Surrender or refund value:
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................    $4,980.27


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 6
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                     Entered 06/10/20 17:11:46                                    Page 15 of 100


Debtor 1          Mark A Williams
Debtor 2          Lori A Williams                                                                                    Case number (if known)

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................
                              Macbook Printer, Desk, Chair, File Cabinet                                                                                                     $700.00

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................


41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................       $700.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 7
          Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                            Entered 06/10/20 17:11:46                                         Page 16 of 100


Debtor 1           Mark A Williams
Debtor 2           Lori A Williams                                                                                            Case number (if known)

48. Crops--either growing or harvested

             No
             Yes. Give specific
             information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

             No
             Yes..............................


50. Farm and fishing supplies, chemicals, and feed

             No
             Yes..............................


51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                        $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $426,000.00

56. Part 2: Total vehicles, line 5                                                                                  $54,750.00

57. Part 3: Total personal and household items, line 15                                                               $4,575.00

58. Part 4: Total financial assets, line 36                                                                           $4,980.27

59. Part 5: Total business-related property, line 45                                                                     $700.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                     Add lines 56 through 61.................................           $65,005.27              property total                 +           $65,005.27


63. Total of all property on Schedule A/B.                                                                                                                                                  $491,005.27
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                   page 8
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                 Entered 06/10/20 17:11:46            Page 17 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                               Case number (if known)


6.   Household goods and furnishings (details):

     Living Room Furnishings                                                                               $600.00

     Kitchen and Dining Room Furnishings                                                                   $250.00

     Bedroom #1                                                                                            $200.00

     Bedroom #2                                                                                            $100.00

     Bedroom #3                                                                                            $300.00

7.   Electronics (details):

     Portable Appliances                                                                                   $300.00

     Electronics                                                                                           $200.00




Official Form 106A/B                              Schedule A/B: Property                                      page 9
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                 Entered 06/10/20 17:11:46                      Page 18 of 100


 Fill in this information to identify your case:
 Debtor 1            Mark                 A                      Williams
                     First Name           Middle Name            Last Name
 Debtor 2            Lori                 A                      Williams
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $426,000.00                 $193,864.00         Const. art. 16 §§ 50, 51, Texas
1400 Rustic Timbers Ln, Flower Mound, TX                                          100% of fair market     Prop. Code §§ 41.001-.002
75028                                                                             value, up to any
Line from Schedule A/B: 1.1                                                       applicable statutory
                                                                                  limit

Brief description:                                          $6,100.00                  $6,100.00          Tex. Prop. Code §§ 42.001(a),
2009 Honda CR-V (approx. 72,824 miles)                                            100% of fair market     42.002(a)(9)
                                                                                  value, up to any
Line from Schedule A/B:      3.1
                                                                                  applicable statutory
                                                                                  limit

Brief description:                                         $16,875.00                 $13,812.00          Tex. Prop. Code §§ 42.001(a),
2015 Honda Accord (approx. 46,354 miles)                                          100% of fair market     42.002(a)(9)
                                                                                  value, up to any
Line from Schedule A/B:      3.2
                                                                                  applicable statutory
                                                                                  limit


3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                           Entered 06/10/20 17:11:46                   Page 19 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                        Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $31,775.00                   $0.00           Tex. Prop. Code §§ 42.001(a),
2016 Lincoln MKX (approx. 27,285 miles)                                      100% of fair market    42.002(a)(9)
                                                                             value, up to any
Line from Schedule A/B:    3.3
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $600.00                  $600.00           Tex. Prop. Code §§ 42.001(a),
Living Room Furnishings                                                      100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $250.00                  $250.00           Tex. Prop. Code §§ 42.001(a),
Kitchen and Dining Room Furnishings                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #1                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $100.00                  $100.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #2                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Bedroom #3                                                                   100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     6
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $300.00                  $300.00           Tex. Prop. Code §§ 42.001(a),
Portable Appliances                                                          100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Electronics                                                                  100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     7
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $50.00                    $50.00           Tex. Prop. Code §§ 42.001(a),
Books/Movies/Collectibles                                                    100% of fair market    42.002(a)(1)
                                                                             value, up to any
Line from Schedule A/B:     8
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                           Entered 06/10/20 17:11:46                   Page 20 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                        Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $25.00                    $25.00           Tex. Prop. Code §§ 42.001(a),
Sports & Hobby Equipment                                                     100% of fair market    42.002(a)(8)
                                                                             value, up to any
Line from Schedule A/B:     9
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,150.00                $1,150.00          Tex. Prop. Code §§ 42.001(a),
Ruger 10// Rifle                                                             100% of fair market    42.002(a)(7)
Ruger P89                                                                    value, up to any
S&W 645                                                                      applicable statutory
Remington 1100                                                               limit
Davis Arms 380
SKS
Remington 22 Rifle
Line from Schedule A/B:    10

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
Clothing/Wearing Apparel                                                     100% of fair market    42.002(a)(5)
                                                                             value, up to any
Line from Schedule A/B:    11
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,000.00                $1,000.00          Tex. Prop. Code §§ 42.001(a),
Jewelry                                                                      100% of fair market    42.002(a)(6)
                                                                             value, up to any
Line from Schedule A/B:    12
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $200.00                  $200.00           Tex. Prop. Code §§ 42.001(a),
2 Dogs                                                                       100% of fair market    42.002(a)(11)
                                                                             value, up to any
Line from Schedule A/B:    13
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $1,896.76                $1,896.76          Tex. Prop. Code § 42.0021
Transamerica                                                                 100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                       $700.00                  $700.00           Tex. Prop. Code §§ 42.001(a),
Macbook Printer, Desk, Chair, File Cabinet                                   100% of fair market    42.002(a)(4)
                                                                             value, up to any
Line from Schedule A/B:    39
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
          Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                  Entered 06/10/20 17:11:46                    Page 21 of 100


  Fill in this information to identify your case:
  Debtor 1             Mark                  A                      Williams
                       First Name            Middle Name            Last Name

  Debtor 2            Lori                   A                      Williams
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                               $3,063.00            $16,875.00
American Honda Finance
Creditor's name
                                                 2015 Honda Accord
Attn: National Bankruptcy Center
Number       Street
PO Box 166469
                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Irving                   TX      75016               Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred           09/2015         Last 4 digits of account number        7     2    5    4




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                 $3,063.00

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                         page 1
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                              Entered 06/10/20 17:11:46                      Page 22 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                             Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $33,772.00              $31,775.00         $1,997.00
Lincoln Automotive Fin                        2016 Lincoln MDX
Creditor's name
Attn: Bankruptcy
Number     Street
PO BOX 54200
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Omaha                   NE      68154             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Automobile
   to a community debt
Date debt was incurred          07/2018       Last 4 digits of account number        4     7    1    0

  2.3                                         Describe the property that
                                              secures the claim:                           $232,136.00             $426,000.00
Shellpoint Mortgage Servicing
Creditor's name
                                              1400 Rustic Timbers Ln
Attn: Bankruptcy                              Flower Mound, TX 75028
Number     Street
PO Box 10826
                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Greenville              SC      29603             Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Conventional Real Estate Mortgage
   to a community debt
Date debt was incurred          03/2016       Last 4 digits of account number        0     3    9    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                          $265,908.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $268,971.00

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                Entered 06/10/20 17:11:46                        Page 23 of 100


  Fill in this information to identify your case:
  Debtor 1             Mark                  A                      Williams
                       First Name            Middle Name            Last Name

  Debtor 2            Lori                   A                      Williams
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $10,378.09         $10,017.31              $360.78
Internal Revenue Service
Priority Creditor's Name                                   Last 4 digits of account number
1100 Commerce St                                           When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Dallas                          TX      75242                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                            Entered 06/10/20 17:11:46                       Page 24 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                          Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                     Total claim        Priority         Nonpriority
previous page.                                                                                                   amount           amount


   2.2                                                                                          $13,978.16            $9,451.00      $4,527.16
Internal Revenue Service
Priority Creditor's Name                              Last 4 digits of account number
1100 Commerce St                                      When was the debt incurred?
Number       Street
MC 5026 - Dallas                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                     TX      75242                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes

   2.3                                                                                          $14,736.00           $14,736.00          $0.00
Internal Revenue Service
Priority Creditor's Name                              Last 4 digits of account number
1100 Commerce St                                      When was the debt incurred?
Number       Street
MC 5026 - Dallas                                      As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                     TX      75242                  Disputed
City                       State   ZIP Code
Who incurred the debt? Check one.                     Type of PRIORITY unsecured claim:
     Debtor 1 only                                       Domestic support obligations
     Debtor 2 only                                       Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                          Claims for death or personal injury while you were
     At least one of the debtors and another             intoxicated
     Check if this claim is for a community debt         Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                 Entered 06/10/20 17:11:46                        Page 25 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                                  Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                          $1,672.43
Amcol                                                       Last 4 digits of account number         5     3    1     0
Nonpriority Creditor's Name
                                                            When was the debt incurred?
111 Lancewood Rd
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Columbia                        SC      29210
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical Charges
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                            $355.28
AMCOL Systems                                               Last 4 digits of account number         5     3    1     0
Nonpriority Creditor's Name
                                                            When was the debt incurred?           11/2016
111 Lancewood Road
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Columbia                        SC      29210
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Medical Charges
Is the claim subject to offset?
     No
     Yes
First Choice EMergency Room




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 26 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.3                                                                                                                                 $29.15
AMCOL Systems                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2016
111 Lancewood Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbia                      SC      29210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                              $1,288.00
AMCOL Systems                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/2017
111 Lancewood Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Columbia                      SC      29210
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
First Choice Emergency Room

   4.5                                                                                                                                $355.00
AMCOL Systems, Inc.                                      Last 4 digits of account number      5 3        1    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2016
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 21625                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Columbia                      SC      29221
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 4
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 27 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.6                                                                                                                              $8,506.00
Amex                                                     Last 4 digits of account number      3 7        7    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2016
Correspondence/Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 981540                                                Contingent
                                                             Unliquidated
                                                             Disputed
El Paso                       TX      79998
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                              $6,368.00
Barclays Bank Delaware                                   Last 4 digits of account number       8    6    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2017
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 8801                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Wilmington                    DE      19899
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                                 $85.00
Blue Star Imaging                                        Last 4 digits of account number       8    5    6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 848478
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 5
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 28 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

   4.9                                                                                                                                 $85.00
Blue Star Imaging II                                     Last 4 digits of account number      5 6        7    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/2016
PO Box 848478
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                                $255.00
Capital Accounts                                         Last 4 digits of account number       0    2    1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2019
Attn: Bankruptcy Dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 140065                                                Contingent
                                                             Unliquidated
                                                             Disputed
Nashville                     TN      37214
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Debt
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                                $257.93
Capital Accounts                                         Last 4 digits of account number      0 2        1    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/2020
PO Box 140065
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Nashville                     TN      37214
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Lewisville Dental Associates


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 6
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 29 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.12                                                                                                                              $5,605.00
Capital One                                              Last 4 digits of account number      9 9        3    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2011
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                                  $0.00
Capital One Auto Finance                                 Last 4 digits of account number       1    0    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2010
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 30285                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Salt Lake City                UT      84130
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Automobile
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                              $1,036.00
Casus Healthcare                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 58180
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73157
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 7
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 30 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.15                                                                                                                              $1,036.70
Census Healthcare                                        Last 4 digits of account number      6 7        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
PO Box 58180
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73157
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Dr. Robert Lapponte

  4.16                                                                                                                              $5,868.00
Citibank                                                 Last 4 digits of account number       4    7    5    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2019
Citicorp Credit Srvs/Centralized Bk dept
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 790034                                                Contingent
                                                             Unliquidated
                                                             Disputed
St Louis                      MO      63179
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                              $1,024.00
Credit First National Association                        Last 4 digits of account number      0 6        2    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 81315                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Cleveland                     OH      44181
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 8
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 31 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.18                                                                                                                                 $93.28
Credit Systems International                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
1277 Country Club Ln
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
FT Worth                      TX      76112
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                                 $93.28
Credit Systems International Inc.                        Last 4 digits of account number       1    6    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2018
PO Box 1088
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Arlington                     TX      76004
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Baylor Family At Flower Mound

  4.20                                                                                                                              $9,778.00
Educational Employees Credit Union                       Last 4 digits of account number      1 4        2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 1777                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Fort Worth                    TX      76101
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                      page 9
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 32 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.21                                                                                                                                $812.12
Financial Corp. of America                               Last 4 digits of account number      7 0        4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/2018
12515 Research Blvd., Bldg. 2, Ste. 100
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Austin                        TX      78759
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                              $1,527.72
First Texas Hospital                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 847460
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                                $335.37
Frisco Emergency Medicine Associates                     Last 4 digits of account number      6 7        9    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2019
PO Box 12872
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Oklahoma City                 OK      73157
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 33 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.24                                                                                                                                $335.37
Friso Emergency Medicine Assoicates                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 128772
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
OKlahoma City                 OK      73157
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.25                                                                                                                                $206.30
Highland Village                                         Last 4 digits of account number       1    1    9    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/2019
PO Box 610214
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dallas, TX 610214                                            Contingent
                                                             Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.26                                                                                                                              $3,472.00
Kohls/Capital One                                        Last 4 digits of account number      7 0        4    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/1999
Attn: Credit Administrator
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 3043                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Milwaukee                     WI      53201
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 34 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.27                                                                                                                                $192.34
M Bradley Evans MD                                       Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
324 West Main Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Ste 100                                                      Contingent
                                                             Unliquidated
                                                             Disputed
Lewisville                    TX      75057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.28                                                                                                                                $192.34
M. Bradley Evans, MD PA                                  Last 4 digits of account number       8    7    5    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/2018
324 West Main Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 100                                                    Contingent
                                                             Unliquidated
                                                             Disputed
Lewisville                    TX      75057
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.29                                                                                                                                 $43.47
Medical Imaging of Dallas                                Last 4 digits of account number      3 7        6    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2016
PO Box 814129
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75381
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 35 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.30                                                                                                                                $569.16
MediCredit                                               Last 4 digits of account number      7 0        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/2018
PO Box 1629
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Maryland Heights              MO      63043
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.31                                                                                                                              $1,642.40
MediCredit Inc.                                          Last 4 digits of account number       2    4    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2017
PO Box 1629
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Maryland Heights              MO      63043
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.32                                                                                                                              $1,359.00
Nebraska Furniture Mart                                  Last 4 digits of account number      3 R        E    V
Nonpriority Creditor's Name
                                                         When was the debt incurred?        02/2016
Attn: Collections
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 2335                                                  Contingent
                                                             Unliquidated
                                                             Disputed
Omaha                         NE      68103
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 36 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.33                                                                                                                                $569.18
One Advantage, LLC                                       Last 4 digits of account number      3 0        8    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2018
1232 W. State Road 2
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
LaPorte                       IN      46350
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Texas Health Presbyterian Flower Mound

  4.34                                                                                                                              $1,642.00
One Advantage, LLC                                       Last 4 digits of account number       5    0    1    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2017
1232 W. State Road 2
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
LaPorte                       IN      46350
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Texas Health Presbyterian Flower Mound




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 37 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.35                                                                                                                              $4,955.00
One Advantage, LLC                                       Last 4 digits of account number      9 8        2    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/2017
1232 W. State Road 2
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
LaPorte                       IN      46350
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
Texas Health Presbyterian Flower Mound

  4.36                                                                                                                                $840.00
Pankaj Thapar, MD PA                                     Last 4 digits of account number       0    0    2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2017
PO Box 271731
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Flower Mound                  TX      75027
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.37                                                                                                                                $840.00
RMP                                                      Last 4 digits of account number      3 3        6    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        07/2018
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 21626                                                 Contingent
                                                             Unliquidated
                                                             Disputed
Waco                          TX      76702
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Collection Attorney
Is the claim subject to offset?
     No
     Yes



Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 38 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.38                                                                                                                                 $17.83
Solis Mammography                                        Last 4 digits of account number      6 5        3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2017
PO Box 203268
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Dallas TX 750230                                             Contingent
                                                             Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
a/k/a Rose Imaging

  4.39                                                                                                                              $1,589.00
Syncb/ccdstr                                             Last 4 digits of account number       6    4    0    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
PO Box 965060                                                Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Charge Account
Is the claim subject to offset?
     No
     Yes
Discount Tires




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 39 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.40                                                                                                                                $184.00
Synerprise Consulting Services                           Last 4 digits of account number      8 2        7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/2017
2809 Regal Road, Ste. 107
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75075
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
MD Pathology

  4.41                                                                                                                                 $88.30
Synerprise Consulting Services                           Last 4 digits of account number       8    2    7    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/2017
2809 Regal Road, Ste. 107
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75075
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes
MD Pathology

  4.42                                                                                                                                 $54.00
Synerprise Consulting Services                           Last 4 digits of account number      7 7        6    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/2016
2809 Regal Road, Ste. 107
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Plano                         TX      75075
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 40 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.43                                                                                                                                 $25.00
Texas Health                                             Last 4 digits of account number      8 1        9    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2016
PO Box 844128
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.44                                                                                                                                $431.00
Texas Health Physicians Group                            Last 4 digits of account number       3    2    0    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2017
PO Box 732262
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75373
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.45                                                                                                                                 $55.60
Texas Health Physicians Group                            Last 4 digits of account number      0 8        2    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/2018
PO Box 732262
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75373
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 18
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 41 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.46                                                                                                                                $117.61
Thompson - PPB                                           Last 4 digits of account number      9 7        2    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/2018
1278 FM 407, Suite 11
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Lewisville                    TX      75077
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.47                                                                                                                                 $96.90
Thompson - PPB                                           Last 4 digits of account number       0    7    2    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        11/2017
1278 FM 407, Suite 11
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Lewisville                    TX      75077
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.48                                                                                                                                $147.25
Thompson - PPB                                           Last 4 digits of account number      1 6        6    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/2014
1278 FM 407, Suite 11
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Lewisville                    TX      75077
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                    Page 42 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                 Total claim
previous page.

  4.49                                                                                                                                $119.00
UAP Keller Endo, LLC                                     Last 4 digits of account number      8 5        4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        4/2016
PO Box 847049
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Dallas                        TX      75284
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.50                                                                                                                                $800.00
Wellfirst Sleep Diagnostics                              Last 4 digits of account number       2    7    3    3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/2019
8992 Preston Road
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 110-301                                                Contingent
                                                             Unliquidated
                                                             Disputed
Frisco                        TX      75034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Medical Charges
Is the claim subject to offset?
     No
     Yes

  4.51                                                                                                                            $26,847.00
Wells Fargo Bank NA                                      Last 4 digits of account number      2 0        4    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        01/2012
Attn: Bankruptcy
Number        Street                                     As of the date you file, the claim is: Check all that apply.
1 Home Campus MAC X2303-01A                                  Contingent
                                                             Unliquidated
                                                             Disputed
Des Moines                    IA      50328
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 20
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                              Entered 06/10/20 17:11:46                     Page 43 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


Cavalry Portfolio Services                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
500 Summit Lake                                             Line         of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number       Street                                         Collection Attorney
Suite 400                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number       7    6    7    8
Valhalla                        NY      10595
City                            State   ZIP Code


                                      On which entry in Part 1 or Part 2 did you list the original creditor?
VINCENT SERAFINO GEARY WADDELL JENEVEIN
Name
1601 Elm, Suite 4100                                        Line   4.51 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Dallas                          TX      75201
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 21
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                        Page 44 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                         Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                               Total claim

Total claims      6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                  6b. Taxes and certain other debts you owe the government                           6b.             $39,092.25

                  6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                  6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                  6e. Total.     Add lines 6a through 6d.                                            6d.             $39,092.25




                                                                                                               Total claim

Total claims      6f.   Student loans                                                                6f.                     $0.00
from Part 2
                  6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                      that you did not report as priority claims

                  6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                      debts

                  6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +         $93,897.31


                  6j.   Total.   Add lines 6f through 6i.                                            6j.             $93,897.31




Official Form 106E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                       page 22
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                Entered 06/10/20 17:11:46                       Page 45 of 100


 Fill in this information to identify your case:
 Debtor 1            Mark                 A                      Williams
                     First Name           Middle Name            Last Name

 Debtor 2            Lori                 A                      Williams
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

        Person or company with whom you have the contract or lease                   State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                          Entered 06/10/20 17:11:46                  Page 46 of 100


 Fill in this information to identify your case:
 Debtor 1             Mark                   A                           Williams
                      First Name             Middle Name                 Last Name

 Debtor 2            Lori                    A                           Williams
 (Spouse, if filing) First Name              Middle Name                 Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                        Check if this is an
 (if known)
                                                                                                                        amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.   Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
         No
         Yes

2.   Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
     include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
          No. Go to line 3.
          Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
              No
              Yes
               In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

               Lori A Williams
               Name of your spouse, former spouse, or legal equivalent
               1400 Rustic Timbers Ln
               Number        Street


               Flower Mound                                    TX              75028
               City                                            State           ZIP Code

3.   In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
     person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
     creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
     Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                Check all schedules that apply:




Official Form 106H                                              Schedule H: Your Codebtors                                                            page 1
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                            Page 47 of 100


 Fill in this information to identify your case:
     Debtor 1              Mark                 A                      Williams
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2              Lori                 A                      Williams                                 An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   NORTHERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             Customer Service                                   Self Employed
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Solstice Senior Living

      Occupation may include            Employer's address     2300 Pool Rd
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Grapevine                    TX       76051
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        3 months                                          2 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $7,213.74                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $7,213.74                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                          Entered 06/10/20 17:11:46                           Page 48 of 100


Debtor 1        Mark A Williams
Debtor 2        Lori A Williams                                                                                                  Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $7,213.74            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.            $790.72                    $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.               $0.00                   $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.               $0.00                   $0.00
     5d. Required repayments of retirement fund loans                                                       5d.               $0.00                   $0.00
     5e. Insurance                                                                                          5e.           $1,124.00                   $0.00
     5f. Domestic support obligations                                                                       5f.               $0.00                   $0.00
     5g. Union dues                                                                                         5g.               $0.00                   $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.            $1,914.72                   $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $5,299.02                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00           $1,773.15
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00           $1,773.15

10. Calculate monthly income. Add line 7 + line 9.                             10.     $5,299.02 +         $1,773.15 =                                                   $7,072.17
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $7,072.17
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20        Entered 06/10/20 17:11:46          Page 49 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                    Case number (if known)

8a. Attached Statement (Debtor 2)

                                      Senior Services LLC

Gross Monthly Income:                                                                           $7,638.50

Expense                                 Category                               Amount

Car and Truck Expense                                                        $871.83
Insurance                                                                      $81.66
Supplies                                                                       $91.98
Meals and Entertainment                                                        $28.51
Network Meeting                                                                $58.24
Office Supplies                                                              $329.10
Referral Fees                                                               $1,771.37
Advertising & Marketing                 Advertising                          $537.17
Accounting/Legal Services               Accounting                          $1,533.75
Samples (Rodan&Fields)                                                       $183.31
Repairs/Mainteanance                                                           $50.00
Misc Expense                                                                   $29.95
Business Expenses                                                            $298.48
Total Monthly Expenses                                                                          $5,865.35
Net Monthly Income:                                                                             $1,773.15




Official Form 106I                    Schedule I: Your Income                                      page 3
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                  Entered 06/10/20 17:11:46                       Page 50 of 100


 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Mark                   A                      Williams                            An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2              Lori                   A                      Williams
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    NORTHERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                            No
                                                                                  Son                                 24
                                                                                                                                           Yes
      Do not state the dependents'
                                                                                                                                           No
      names.                                                                      Daughter                            17
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
                                                                                                                                           No
                                                                                                                                           Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                    $1,229.85
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.                    $750.00
      4b. Property, homeowner's, or renter's insurance                                                               4b.                    $297.58

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $75.00
      4d. Homeowner's association or condominium dues                                                                4d.                     $31.24




 Official Form 106J                                             Schedule J: Your Expenses                                                        page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                             Entered 06/10/20 17:11:46             Page 51 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                          Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                   $264.49
     6b. Water, sewer, garbage collection                                                           6b.                   $106.10
     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                   $250.00
         cable services
     6d. Other. Specify:      Cable TV and Internet                                                 6d.                   $214.55
7.   Food and housekeeping supplies                                                                 7.                    $950.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                     $60.00
10. Personal care products and services                                                             10.                    $50.00
11. Medical and dental expenses                                                                     11.                   $200.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                   $250.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.

     15c.   Vehicle insurance                                                                       15c.                  $725.33
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    Car Payment for honda                                     17a.                  $511.71
     17b.   Car payments for Vehicle 2    Car Payment for lincoln                                   17b.                  $871.73
     17c.   Other. Specify:                                                                         17c.

     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                             20a.

     20b.   Real estate taxes                                                                       20b.

     20c.   Property, homeowner's, or renter's insurance                                            20c.

     20d.   Maintenance, repair, and upkeep expenses                                                20d.

     20e.   Homeowner's association or condominium dues                                             20e.



 Official Form 106J                                        Schedule J: Your Expenses                                         page 2
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                Entered 06/10/20 17:11:46                  Page 52 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                                  Case number (if known)

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.             $6,837.58
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.             $6,837.58

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.             $7,072.17
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –         $6,837.58
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.              $234.59

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                             page 3
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                          Entered 06/10/20 17:11:46                                       Page 53 of 100


 Fill in this information to identify your case:
 Debtor 1                Mark                          A                              Williams
                         First Name                    Middle Name                    Last Name

 Debtor 2            Lori                              A                              Williams
 (Spouse, if filing) First Name                        Middle Name                    Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                                                           Check if this is an
 (if known)
                                                                                                                                                           amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                     12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                       Your assets
                                                                                                                                                                       Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $426,000.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $65,005.27
     1b. Copy line 62, Total personal property, from Schedule A/B.................................................................................................................................................................


                                                                                                                                                                            $491,005.27
     1c. Copy line 63, Total of all property on Schedule A/B........................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                         Your liabilities
                                                                                                                                                                         Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $268,971.00
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $39,092.25
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +                 $93,897.31
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                    Your total liabilities                         $401,960.56




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $7,072.17
     Copy your combined monthly income from line 12 of Schedule I.........................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                   $6,837.58




Official Form 106Sum                         Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                 Entered 06/10/20 17:11:46                    Page 54 of 100


Debtor 1      Mark A Williams
Debtor 2      Lori A Williams                                                              Case number (if known)


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

           No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
           Yes

7.   What kind of debt do you have?

           Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
           Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $6,221.14


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                  $39,092.25


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                              $0.00

     9d. Student loans. (Copy line 6f.)                                                                               $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                      $0.00
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00

     9g. Total.    Add lines 9a through 9f.                                                                     $39,092.25




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                            Entered 06/10/20 17:11:46                    Page 55 of 100


 Fill in this information to identify your case:
 Debtor 1           Mark                A                    Williams
                    First Name          Middle Name          Last Name

 Debtor 2            Lori               A                    Williams
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                             Check if this is an
 (if known)
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

          No

          Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Mark A Williams                                  X /s/ Lori A Williams
        Mark A Williams, Debtor 1                             Lori A Williams, Debtor 2

        Date 06/10/2020                                       Date 06/10/2020
             MM / DD / YYYY                                        MM / DD / YYYY




Official Form 106Dec                        Declaration About an Individual Debtor's Schedules                                         page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                Entered 06/10/20 17:11:46                      Page 56 of 100


 Fill in this information to identify your case:
 Debtor 1           Mark                    A                    Williams
                    First Name              Middle Name          Last Name

 Debtor 2            Lori                   A                    Williams
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                    Check if this is an
 (if known)
                                                                                                                    amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                          04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
        Married
        Not married

2.   During the last 3 years, have you lived anywhere other than where you live now?
         No
         Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)
         No
         Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

         No
         Yes. Fill in the details.

                                                    Debtor 1                                             Debtor 2

                                                  Sources of income          Gross income            Sources of income           Gross income
                                                  Check all that apply.      (before deductions      Check all that apply.       (before deductions
                                                                             and exclusions                                      and exclusions

From January 1 of the current year until              Wages, commissions,              $5,035.00          Wages, commissions,              $2,500.00
the date you filed for bankruptcy:                    bonuses, tips                                       bonuses, tips
                                                      Operating a business                                Operating a business


For the last calendar year:                           Wages, commissions,            $13,450.00           Wages, commissions,             $30,000.00
                                                      bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY                Operating a business                                Operating a business


For the calendar year before that:                    Wages, commissions,              $3,535.54          Wages, commissions,             $82,008.00
                                                      bonuses, tips                                       bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY                Operating a business                                Operating a business




Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                  Entered 06/10/20 17:11:46                      Page 57 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                            Case number (if known)

5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
           Yes. Fill in the details.


 Part 3:          List Certain Payments You Made Before You Filed for Bankruptcy
6.   Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                  "incurred by an individual primarily for a personal, family, or household purpose."

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                  * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                  During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.

7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
     such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.   Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
     benefited an insider?
     Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 2
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                  Entered 06/10/20 17:11:46                      Page 58 of 100


Debtor 1         Mark A Williams
Debtor 2         Lori A Williams                                                             Case number (if known)

 Part 4:          Identify Legal Actions, Repossessions, and Foreclosures
9.   Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
     modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                   Nature of the case                       Court or agency                               Status of the case
Wells Fargo Bank vs. Lori A                  CC suit                                  Denton County Judicial District
                                                                                                                                              Pending
Wiliams                                                                               Court Name
                                                                                                                                              On appeal
                                                                                      Number     Street
Case number 20-0511-367                                                                                                                       Concluded


                                                                                      City                       State   ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

 Part 5:          List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                  page 3
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46                      Page 59 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                             Case number (if known)

  Part 6:        List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Shuster Law, PLLC                                                                                               or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                                        $2,025.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Debtorcc.org                                                                                                    or transfer was     payment
Person Who Was Paid                                                                                             made

                                                                                                                                         $15.00
Number      Street




City                          State    ZIP Code


Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                               page 4
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                 Entered 06/10/20 17:11:46                     Page 60 of 100


Debtor 1        Mark A Williams
Debtor 2        Lori A Williams                                                             Case number (if known)

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

  Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Wells Fargo
Name of Financial Institution
                                                      XXXX-                            Checking                      4/24/20
                                                                                       Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other

City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Capital Group/American Funds
Name of Financial Institution
                                                      XXXX-                            Checking                       1/7/20            $1,167.15
                                                                                       Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other Retirment Acct

City                            State   ZIP Code

                                                      Last 4 digits of account     Type of account or           Date account         Last balance
                                                      number                       instrument                   was closed,          before closing
                                                                                                                sold, moved,         or transfer
                                                                                                                or transferred
Fidelity Brokerage Services
Name of Financial Institution
                                                      XXXX-                            Checking                       1/7/20            $1,409.36
                                                                                       Savings
Number      Street
                                                                                       Money market
                                                                                       Brokerage
                                                                                       Other Retirment Acct

City                            State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46               Page 61 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                         Case number (if known)

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.


 Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

   Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
   hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
   including statutes or regulations controlling the cleanup of these substances, wastes, or material.
   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
   utilize it or used to own, operate, or utilize it, including disposal sites.

   Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
   substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

           No
           Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 6
          Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                     Entered 06/10/20 17:11:46                           Page 62 of 100


Debtor 1          Mark A Williams
Debtor 2          Lori A Williams                                                                 Case number (if known)

  Part 11:          Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                   A member of a limited liability company (LLC) or limited liability partnership (LLP)
                   A partner in a partnership
                   An officer, director, or managing executive of a corporation
                   An owner of at least 5% of the voting or equity securities of a corporation

              No. None of the above applies. Go to Part 12.
              Yes. Check all that apply above and fill in the details below for each business.

                                                    Describe the nature of the business                 Employer Identification number
Lori Williams Senior Services LLC                                                                       Do not include Social Security number or ITIN.
Business Name
                                                                                                        EIN: 8     3 – 1         0    3     8   1   6    9
                                                    Name of accountant or bookkeeper
Number        Street
                                                                                                        Dates business existed

                                                                                                        From     06/21/2018          To   Present
1400 Rustic TimbersTX
                    Lane75028
                         Flower Mound
City                         State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

              No
              Yes. Fill in the details below.

  Part 12:          Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Mark A Williams                                           X /s/ Lori A Williams
       Mark A Williams, Debtor 1                                    Lori A Williams, Debtor 2

       Date      06/10/2020                                         Date      06/10/2020

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

       No
       Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

       No
       Yes. Name of person                                                                              Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                        Declaration, and Signature (Official Form 119).




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 7
        Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                Entered 06/10/20 17:11:46                   Page 63 of 100


 Fill in this information to identify your case:
 Debtor 1              Mark               A                       Williams
                       First Name         Middle Name             Last Name

 Debtor 2            Lori                 A                       Williams
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS

 Case number
                                                                                                                               Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        American Honda Finance                                Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2015 Honda Accord                                     Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Lincoln Automotive Fin                                Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2016 Lincoln MDX                                      Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Shellpoint Mortgage Servicing                         Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    1400 Rustic Timbers Ln Flower                         Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
                        Mound, TX 75028
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                            Entered 06/10/20 17:11:46                    Page 64 of 100


Debtor 1     Mark A Williams
Debtor 2     Lori A Williams                                                         Case number (if known)

 Part 2:      List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                          Will this lease be assumed?

    None.


 Part 3:      Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.



X /s/ Mark A Williams                                 X /s/ Lori A Williams
   Mark A Williams, Debtor 1                             Lori A Williams, Debtor 2

   Date 06/10/2020                                       Date 06/10/2020
        MM / DD / YYYY                                        MM / DD / YYYY




Official Form 108                      Statement of Intention for Individuals Filing Under Chapter 7                                  page 2
     Case 20-31628-sgj7 Doc 1 Filed 06/10/20                    Entered 06/10/20 17:11:46              Page 65 of 100




Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)



  This notice is for you if:
                                                                Chapter 7: Liquidation

     You are an individual filing for bankruptcy,
     and                                                               $245    filing fee
                                                                        $75    administrative fee
     Your debts are primarily consumer debts.                   +       $15    trustee surcharge
     Consumer debts are defined in 11 U.S.C. § 101(8)
                                                                       $335    total fee
     as "incurred by an individual primarily for a
     personal, family, or household purpose."
                                                                Chapter 7 is for individuals who have financial difficulty
                                                                preventing them from paying their debts and who are
                                                                willing to allow their non-exempt property to be used to
The types of bankruptcy that are available                      pay their creditors. The primary purpose of filing under
to individuals                                                  chapter 7 is to have your debts discharged. The
                                                                bankruptcy discharge relieves you after bankruptcy from
                                                                having to pay many of your pre-bankruptcy debts.
                                                                Exceptions exist for particular debts, and liens on
Individuals who meet the qualifications may file under one
                                                                property may still be enforced after discharge. For
of four different chapters of the Bankruptcy Code:
                                                                example, a creditor may have the right to foreclose a
                                                                home mortgage or repossess an automobile.
    Chapter 7 -- Liquidation
                                                                However, if the court finds that you have committed
    Chapter 11 -- Reorganization                                certain kinds of improper conduct described in the
                                                                Bankruptcy Code, the court may deny your discharge.
    Chapter 12 -- Voluntary repayment plan for family
                  farmers or fishermen                          You should know that the even if you file chapter 7 and
                                                                you receive a discharge, some debts are not discharged
                                                                under the law. Therefore, you may still be responsible to
    Chapter 13 -- Voluntary repayment plan for
                                                                pay:
                  individuals with regular income
                                                                     most taxes;
You should have an attorney review your                              most student loans;
decision to file for bankruptcy and the choice
of chapter.                                                          domestic support and property settlement obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                             page 1
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                   Entered 06/10/20 17:11:46               Page 66 of 100




    most fines, penalties, forfeitures, and criminal            for your state of residence and family size, depending
    restitution obligations; and                                on the results of the Means Test, the U.S. trustee,
                                                                bankruptcy administrator, or creditors can file a motion to
    certain debts that are not listed in your bankruptcy        dismiss your case under § 707(b) of the Bankruptcy
    papers.                                                     Code. If a motion is filed, the court will decide if your
                                                                case should be dismissed. To avoid dismissal, you may
You may also be required to pay debts arising from:             choose to proceed under another chapter of the
                                                                Bankruptcy Code.
    fraud or theft;
                                                                If you are an individual filing for chapter 7 bankruptcy, the
    fraud or defalcation while acting in breach of fiduciary
                                                                trustee may sell your property to pay your debts, subject
    capacity;
                                                                to your right to exempt the property or a portion of the
                                                                proceeds from the sale of the property. The property,
    intentional injuries that you inflicted; and
                                                                and the proceeds from property that your bankruptcy
    death or personal injury caused by operating a motor        trustee sells or liquidates that you are entitled to, is
    vehicle, vessel, or aircraft while intoxicated from         called exempt property. Exemptions may enable you to
    alcohol or drugs.                                           keep your home, a car, clothing, and household items or
                                                                to receive some of the proceeds if the property is sold.
If your debts are primarily consumer debts, the court can
dismiss your chapter 7 case if it finds that you have           Exemptions are not automatic. To exempt property, you
enough income to repay creditors a certain amount. You          must list it on Schedule C: The Property You Claim as
must file Chapter 7 Statement of Your Current Monthly           Exempt (Official Form 106C). If you do not list the
Income (Official Form 122A-1) if you are an individual filing   property, the trustee may sell it and pay all of the
for bankruptcy under chapter 7. This form will determine        proceeds to your creditors.
your current monthly income and compare whether your
income is more than the median income that applies in
your state.

If your income is not above the median for your state,
                                                                Chapter 11: Reorganization
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form                  $1,167    filing fee
122A-2).                                                               $550    administrative fee
                                                                +
If your income is above the median for your state, you must          $1,717    total fee
file a second form--the Chapter 7 Means Test Calculation
(Official Form 122A-2). The calculations on the form--          Chapter 11 is often used for reorganizing a business, but
sometimes called the Means Test-- deduct from your              is also available to individuals. The provisions of chapter
income living expenses and payments on certain debts to         11 are too complicated to summarize briefly.
determine any amount available to pay unsecured
creditors. If your income is more than the median income




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                               page 2
        Case 20-31628-sgj7 Doc 1 Filed 06/10/20                 Entered 06/10/20 17:11:46               Page 67 of 100


        Read These Important Warnings

        Because bankruptcy can have serious long-term financial and legal consequences, including loss of
        your property, you should hire an attorney and carefully consider all of your options before you file.
        Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
        and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
        properly and protect you, your family, your home, and your possessions.

        Although the law allows you to represent yourself in bankruptcy court, you should understand that
        many people find it difficult to represent themselves successfully. The rules are technical, and a
        mistake or inaction may harm you. If you file without an attorney, you are still responsible for
        knowing and following all of the legal requirements.

        You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
        necessary documents.

        Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
        bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
        fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
        to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                Under chapter 13, you must file with the court a plan to
Chapter 12: Repayment plan for family farmers                   repay your creditors all or part of the money that you owe
            or fishermen                                        them, usually using your future earnings. If the court
                                                                approves your plan, the court will allow you to repay your
                                                                debts, as adjusted by the plan, within 3 years or 5 years,
        $200   filing fee                                       depending on your income and other factors.
+        $75   administrative fee
                                                                After you make all the payments under your plan, many
        $275   total fee
                                                                of your debts are discharged. The debts that are not
                                                                discharged and that you may still be responsible to pay
Similar to chapter 13, chapter 12 permits family farmers
                                                                include:
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.                                                        domestic support obligations,
                                                                     most student loans,
                                                                     certain taxes,
Chapter 13: Repayment plan for individuals with
            regular income                                           debts for fraud or theft,
                                                                     debts for fraud or defalcation while acting in a
                                                                     fiduciary capacity,
          $235    filing fee
    +      $75    administrative fee
                                                                     most criminal fines and restitution obligations,
          $310    total fee
                                                                     certain debts that are not listed in your bankruptcy
                                                                     papers,
Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
                                                                     certain debts for acts that caused death or personal
installments over a period of time and to discharge
                                                                     injury, and
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
                                                                     certain long-term secured debts.
dollar amounts set forth in 11 U.S.C. § 109.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                 page 3
     Case 20-31628-sgj7 Doc 1 Filed 06/10/20                    Entered 06/10/20 17:11:46               Page 68 of 100




                                                                A married couple may file a bankruptcy case together--
  Warning: File Your Forms on Time                              called a joint case. If you file a joint case and each
                                                                spouse lists the same mailing address on the
  Section 521(a)(1) of the Bankruptcy Code requires             bankruptcy petition, the bankruptcy court generally will
  that you promptly file detailed information about             mail you and your spouse one copy of each notice,
  your creditors, assets, liabilities, income, expenses         unless you file a statement with the court asking that
  and general financial condition. The court may                each spouse receive separate copies.
  dismiss your bankruptcy case if you do not file this
  information within the deadlines set by the
  Bankruptcy Code, the Bankruptcy Rules, and local
  rules of the court.                                           Understand which services you could
                                                                receive from credit counseling agencies
  For more information about the documents and
  their deadlines, go to:
                                                                The law generally requires that you receive a credit
  http://www.uscourts.gov/bkforms/bankruptcy_forms              counseling briefing from an approved credit counseling
  .html#procedure.                                              agency. 11 U.S.C. § 109(h). If you are filing a joint
                                                                case, both spouses must receive the briefing. With
                                                                limited exceptions, you must receive it within the 180
                                                                days before you file your bankruptcy petition. This
Bankruptcy crimes have serious                                  briefing is usually conducted by telephone or on the
consequences                                                    Internet.

    If you knowingly and fraudulently conceal assets or         In addition, after filing a bankruptcy case, you generally
    make a false oath or statement under penalty of             must complete a financial management instructional
    perjury--either orally or in writing--in connection with    course before you can receive a discharge. If you are
    a bankruptcy case, you may be fined, imprisoned, or         filing a joint case, both spouses must complete the
    both.                                                       course.

                                                                You can obtain the list of agencies approved to provide
    All information you supply in connection with a             both the briefing and the instructional course from:
    bankruptcy case is subject to examination by the
    Attorney General acting through the Office of the           http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html.
    U.S. Trustee, the Office of the U.S. Attorney, and
    other offices and employees of the U.S. Department          In Alabama and North Carolina, go to:
    of Justice.                                                 http://www.uscourts.gov/FederalCourts/Bankruptcy/Bankru
                                                                ptcyResources/ApprovedCreditAndDebtCounselors.aspx.

Make sure the court has your mailing
address                                                         If you do not have access to a computer, the clerk of the
                                                                bankruptcy court may be able to help you obtain the list.
The bankruptcy court sends notices to the mailing address
you list on Voluntary Petition for Individuals Filing for
Bankruptcy (Official Form 101). To ensure you receive
information about your case, Bankruptcy Rule 4002
requires that you notify the court of any changes in your
address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                              page 4
          Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                          Entered 06/10/20 17:11:46                                      Page 69 of 100


B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             NORTHERN DISTRICT OF TEXAS
                                                                   DALLAS DIVISION
In re Mark A Williams                                                                                                               Case No.
      Lori A Williams
                                                                                                                                    Chapter            7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:

     For legal services, I have agreed to accept.........................................................................................................
                                                                                                                                 $2,025.00
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                                $2,025.00
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                       Debtor                                    Other (specify)

3. The source of compensation to be paid to me is:
                       Debtor                                    Other (specify)

4.         I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

           I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                        Entered 06/10/20 17:11:46                Page 70 of 100


B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                     06/10/2020                       /s/ David Shuster
                        Date                          David Shuster                              Bar No. 24037491
                                                      Shuster Law, PLLC
                                                      860 Hebron Pkwy
                                                      Suite 303
                                                      Lewisville, TX 75057
                                                      Phone: (972) 315-6222 / Fax: (972) 315-6223




   /s/ Mark A Williams                                             /s/ Lori A Williams
   Mark A Williams                                                 Lori A Williams
        Case 20-31628-sgj7 Doc 1 Filed 06/10/20                     Entered 06/10/20 17:11:46             Page 71 of 100


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION
  IN RE:   Mark A Williams                                                            CASE NO
           Lori A Williams
                                                                                   CHAPTER      7

                                     VERIFICATION OF CREDITOR MATRIX

      The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her
knowledge.




Date 6/10/2020                                          Signature   /s/ Mark A Williams
                                                                    Mark A Williams




Date 6/10/2020                                          Signature   /s/ Lori A Williams
                                                                    Lori A Williams
Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 72 of 100



                         Amcol
                         111 Lancewood Rd
                         Columbia, South Carolina 29210



                         AMCOL Systems
                         111 Lancewood Road
                         Columbia, SC 29210



                         AMCOL Systems, Inc.
                         Attn: Bankruptcy
                         PO Box 21625
                         Columbia, SC 29221


                         American Honda Finance
                         Attn: National Bankruptcy Center
                         PO Box 166469
                         Irving, TX 75016


                         Amex
                         Correspondence/Bankruptcy
                         PO Box 981540
                         El Paso, TX 79998


                         Attorney General of Texas
                         Bankruptcy Section
                         10260 N. Central Expy, Suite 210
                         Dallas, TX 75231


                         Barclays Bank Delaware
                         Attn: Bankruptcy
                         PO Box 8801
                         Wilmington, DE 19899


                         Blue Star Imaging
                         PO Box 848478
                         Dallas, TX 75284



                         Blue Star Imaging II
                         PO Box 848478
                         Dallas TX 75284
Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 73 of 100



                         Capital Accounts
                         Attn: Bankruptcy Dept
                         PO Box 140065
                         Nashville, TN 37214


                         Capital Accounts
                         PO Box 140065
                         Nashville, TN 37214



                         Capital One
                         Attn: Bankruptcy
                         PO Box 30285
                         Salt Lake City, UT 84130


                         Capital One Auto Finance
                         Attn: Bankruptcy
                         PO Box 30285
                         Salt Lake City, UT 84130


                         Casus Healthcare
                         PO Box 58180
                         Oklahoma City, OK 73157



                         Cavalry Portfolio Services
                         500 Summit Lake
                         Suite 400
                         Valhalla, NY 10595


                         Census Healthcare
                         PO Box 58180
                         Oklahoma City, OK 73157



                         Citibank
                         Citicorp Credit Srvs/Centralized Bk dept
                         PO Box 790034
                         St Louis, MO 63179


                         Credit First National Association
                         Attn: Bankruptcy
                         PO Box 81315
                         Cleveland, OH 44181
Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 74 of 100



                         Credit Systems International
                         1277 Country Club Ln
                         FT Worth, TX 76112



                         Credit Systems International Inc.
                         PO Box 1088
                         Arlington TX 76004



                         Educational Employees Credit Union
                         Attn: Bankruptcy
                         PO Box 1777
                         Fort Worth, TX 76101


                         Financial Corp. of America
                         12515 Research Blvd., Bldg. 2, Ste. 100
                         Austin, TX 78759



                         First Texas Hospital
                         PO Box 847460
                         Dallas, TX 75284



                         Frisco Emergency Medicine Associates
                         PO Box 12872
                         Oklahoma City, OK 73157



                         Friso Emergency Medicine Assoicates
                         PO Box 128772
                         OKlahoma City, OK 73157



                         Highland Village
                         PO Box 610214
                         Dallas, TX 610214



                         Internal Revenue Service
                         1100 Commerce St
                         Dallas, TX 75242
Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 75 of 100



                         Internal Revenue Service
                         1100 Commerce St
                         MC 5026 - Dallas
                         Dallas, Texas 75242


                         INTERNAL REVENUE SERVICE
                         Centralized Insolvency Operations
                         PO Box 7346
                         Philadelphia, PA 19101-7346


                         Kohls/Capital One
                         Attn: Credit Administrator
                         PO Box 3043
                         Milwaukee, WI 53201


                         Lincoln Automotive Fin
                         Attn: Bankruptcy
                         PO BOX 54200
                         Omaha, NE 68154


                         M Bradley Evans MD
                         324 West Main Street
                         Ste 100
                         Lewisville, TX 75057


                         M. Bradley Evans, MD PA
                         324 West Main Street
                         Suite 100
                         Lewisville, TX 75057


                         Medical Imaging of Dallas
                         PO Box 814129
                         Dallas, TX 75381



                         MediCredit
                         PO Box 1629
                         Maryland Heights, MO 63043



                         MediCredit Inc.
                         PO Box 1629
                         Maryland Heights, MO 63043
Case 20-31628-sgj7 Doc 1 Filed 06/10/20     Entered 06/10/20 17:11:46   Page 76 of 100



                         Nebraska Furniture Mart
                         Attn: Collections
                         PO Box 2335
                         Omaha, NE 68103


                         One Advantage, LLC
                         1232 W. State Road 2
                         LaPorte, IN 46350



                         Pankaj Thapar, MD PA
                         PO Box 271731
                         Flower Mound TX 75027



                         RMP
                         Attn: Bankruptcy
                         PO Box 21626
                         Waco, TX 76702


                         Shellpoint Mortgage Servicing
                         Attn: Bankruptcy
                         PO Box 10826
                         Greenville, SC 29603


                         Solis Mammography
                         PO Box 203268
                         Dallas TX 750230



                         Syncb/ccdstr
                         Attn: Bankruptcy
                         PO Box 965060
                         Orlando, FL 32896


                         Synerprise Consulting Services
                         2809 Regal Road, Ste. 107
                         Plano TX 75075



                         Texas Health
                         PO Box 844128
                         Dallas, TX 75284
Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 77 of 100



                         Texas Health Physicians Group
                         PO Box 732262
                         Dallas TX 75373



                         Thompson - PPB
                         1278 FM 407, Suite 11
                         Lewisville TX 75077



                         U.S. Dept. Of Education
                         400 Maryland Avenue, SW
                         Washington DC, 20202



                         U.S. Trustee
                         Department of Justice
                         441 G Street, NW Suite 6150
                         Washington DC, 20530


                         UAP Keller Endo, LLC
                         PO Box 847049
                         Dallas TX 75284



                         VINCENT SERAFINO GEARY WADDELL JENEVEIN
                         1601 Elm, Suite 4100
                         Dallas, Texas 75201



                         Wellfirst Sleep Diagnostics
                         8992 Preston Road
                         Suite 110-301
                         Frisco TX 75034


                         Wells Fargo Bank NA
                         Attn: Bankruptcy
                         1 Home Campus MAC X2303-01A
                         Des Moines, IA 50328
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46     Page 78 of 100
 Debtor(s): Mark A Williams           Case No:                                   NORTHERN DISTRICT OF TEXAS
            Lori A Williams            Chapter: 7                                           DALLAS DIVISION


Amcol                               Capital Accounts                 Educational Employees Credit Union
111 Lancewood Rd                    PO Box 140065                    Attn: Bankruptcy
Columbia, South Carolina 29210      Nashville, TN 37214              PO Box 1777
                                                                     Fort Worth, TX 76101


AMCOL Systems                       Capital One                      Financial Corp. of America
111 Lancewood Road                  Attn: Bankruptcy                 12515 Research Blvd., Bldg. 2, Ste. 10
Columbia, SC 29210                  PO Box 30285                     Austin, TX 78759
                                    Salt Lake City, UT 84130


AMCOL Systems, Inc.                 Capital One Auto Finance         First Texas Hospital
Attn: Bankruptcy                    Attn: Bankruptcy                 PO Box 847460
PO Box 21625                        PO Box 30285                     Dallas, TX 75284
Columbia, SC 29221                  Salt Lake City, UT 84130


American Honda Finance           Casus Healthcare                    Frisco Emergency Medicine Associates
Attn: National Bankruptcy Center PO Box 58180                        PO Box 12872
PO Box 166469                    Oklahoma City, OK 73157             Oklahoma City, OK 73157
Irving, TX 75016


Amex                                Cavalry Portfolio Services       Friso Emergency Medicine Assoicates
Correspondence/Bankruptcy           500 Summit Lake                  PO Box 128772
PO Box 981540                       Suite 400                        OKlahoma City, OK 73157
El Paso, TX 79998                   Valhalla, NY 10595


Attorney General of Texas        Census Healthcare                   Highland Village
Bankruptcy Section               PO Box 58180                        PO Box 610214
10260 N. Central Expy, Suite 210 Oklahoma City, OK 73157             Dallas, TX 610214
Dallas, TX 75231


Barclays Bank Delaware              Citibank                         Internal Revenue Service
Attn: Bankruptcy                    Citicorp Credit Srvs/Centralized Bk
                                                                     1100
                                                                        dept
                                                                          Commerce St
PO Box 8801                         PO Box 790034                    Dallas, TX 75242
Wilmington, DE 19899                St Louis, MO 63179


Blue Star Imaging                   Credit First National Association Internal Revenue Service
PO Box 848478                       Attn: Bankruptcy                  1100 Commerce St
Dallas, TX 75284                    PO Box 81315                      MC 5026 - Dallas
                                    Cleveland, OH 44181               Dallas, Texas 75242


Blue Star Imaging II                Credit Systems International     INTERNAL REVENUE SERVICE
PO Box 848478                       1277 Country Club Ln             Centralized Insolvency Operations
Dallas TX 75284                     FT Worth, TX 76112               PO Box 7346
                                                                     Philadelphia, PA 19101-7346


Capital Accounts                    Credit Systems International Inc. Kohls/Capital One
Attn: Bankruptcy Dept               PO Box 1088                       Attn: Credit Administrator
PO Box 140065                       Arlington TX 76004                PO Box 3043
Nashville, TN 37214                                                   Milwaukee, WI 53201
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20     Entered 06/10/20 17:11:46     Page 79 of 100
 Debtor(s): Mark A Williams           Case No:                                     NORTHERN DISTRICT OF TEXAS
            Lori A Williams            Chapter: 7                                             DALLAS DIVISION


Lincoln Automotive Fin              Shellpoint Mortgage Servicing      VINCENT SERAFINO GEARY WADDELL JENEVEI
Attn: Bankruptcy                    Attn: Bankruptcy                   1601 Elm, Suite 4100
PO BOX 54200                        PO Box 10826                       Dallas, Texas 75201
Omaha, NE 68154                     Greenville, SC 29603


M Bradley Evans MD                  Solis Mammography                  Wellfirst Sleep Diagnostics
324 West Main Street                PO Box 203268                      8992 Preston Road
Ste 100                             Dallas TX 750230                   Suite 110-301
Lewisville, TX 75057                                                   Frisco TX 75034


M. Bradley Evans, MD PA             Syncb/ccdstr                       Wells Fargo Bank NA
324 West Main Street                Attn: Bankruptcy                   Attn: Bankruptcy
Suite 100                           PO Box 965060                      1 Home Campus MAC X2303-01A
Lewisville, TX 75057                Orlando, FL 32896                  Des Moines, IA 50328


Medical Imaging of Dallas           Synerprise Consulting Services
PO Box 814129                       2809 Regal Road, Ste. 107
Dallas, TX 75381                    Plano TX 75075



MediCredit                          Texas Health
PO Box 1629                         PO Box 844128
Maryland Heights, MO 63043          Dallas, TX 75284



MediCredit Inc.                     Texas Health Physicians Group
PO Box 1629                         PO Box 732262
Maryland Heights, MO 63043          Dallas TX 75373



Nebraska Furniture Mart             Thompson - PPB
Attn: Collections                   1278 FM 407, Suite 11
PO Box 2335                         Lewisville TX 75077
Omaha, NE 68103


One Advantage, LLC                  U.S. Dept. Of Education
1232 W. State Road 2                400 Maryland Avenue, SW
LaPorte, IN 46350                   Washington DC, 20202



Pankaj Thapar, MD PA                U.S. Trustee
PO Box 271731                       Department of Justice
Flower Mound TX 75027               441 G Street, NW Suite 6150
                                    Washington DC, 20530


RMP                                 UAP Keller Endo, LLC
Attn: Bankruptcy                    PO Box 847049
PO Box 21626                        Dallas TX 75284
Waco, TX 76702
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46              Page 80 of 100


                                                 UNITED STATES BANKRUPTCY COURT
                                                    NORTHERN DISTRICT OF TEXAS
                                                          DALLAS DIVISION
  IN RE: Mark A Williams                                                                    CASE NO
         Lori A Williams
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)

Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                                Gross             Total           Total         Total Amount   Total Amount
No.     Category                                        Property Value    Encumbrances           Equity               Exempt    Non-Exempt


1.      Real property                                    $426,000.00          $232,136.00   $193,864.00         $193,864.00            $0.00

3.      Motor vehicles (cars, etc.)                       $54,750.00           $36,835.00    $19,912.00          $19,912.00            $0.00

4.      Water/Aircraft, Motor Homes,                           $0.00                $0.00         $0.00               $0.00            $0.00
        Rec. veh. and access.

6.      Household goods and furnishings                    $1,450.00                $0.00     $1,450.00           $1,450.00            $0.00

7.      Electronics                                          $500.00                $0.00      $500.00              $500.00            $0.00

8.      Collectibles of value                                 $50.00                $0.00       $50.00               $50.00            $0.00

9.      Equipment for sports and hobbies                      $25.00                $0.00       $25.00               $25.00            $0.00

10.     Firearms                                           $1,150.00                $0.00     $1,150.00           $1,150.00            $0.00

11.     Clothes                                              $200.00                $0.00      $200.00              $200.00            $0.00

12.     Jewelry                                            $1,000.00                $0.00     $1,000.00           $1,000.00            $0.00

13.     Non-farm animals                                     $200.00                $0.00      $200.00              $200.00            $0.00

14.     Unlisted pers. and household items-                    $0.00                $0.00         $0.00               $0.00            $0.00
        incl. health aids

16.     Cash                                                   $0.00                $0.00         $0.00               $0.00            $0.00

17.     Deposits of money                                  $3,083.51                $0.00     $3,083.51               $0.00      $3,083.51

18.     Bonds, mutual funds or publicly                        $0.00                $0.00         $0.00               $0.00            $0.00
        traded stocks

19.     Non-pub. traded stock and int.                         $0.00                $0.00         $0.00               $0.00            $0.00
        in businesses

20.     Govt. and corp. bonds and other                        $0.00                $0.00         $0.00               $0.00            $0.00
        instruments

21.     Retirement or pension accounts                     $1,896.76                $0.00     $1,896.76           $1,896.76            $0.00

22.     Security deposits and prepayments                      $0.00                $0.00         $0.00               $0.00            $0.00

23.     Annuities                                              $0.00                $0.00         $0.00               $0.00            $0.00

24.     Interests in an education IRA                          $0.00                $0.00         $0.00               $0.00            $0.00

25.     Trusts, equit. or future int. (not in line 1)          $0.00                $0.00         $0.00               $0.00            $0.00

26.     Patents, copyrights, and other                         $0.00                $0.00         $0.00               $0.00            $0.00
        intellectual prop.
27.     Licenses, franchises, other                            $0.00                $0.00         $0.00               $0.00            $0.00
        general intangibles

28.     Tax refunds owed to you                                $0.00                $0.00         $0.00               $0.00            $0.00
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                               Entered 06/10/20 17:11:46              Page 81 of 100


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION
  IN RE: Mark A Williams                                                                    CASE NO
         Lori A Williams
                                                                                            CHAPTER       7

                            SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                              Continuation Sheet # 1
Exemption Totals by Category:
(Values and liens of surrendered property are NOT included in this section)                                   Scheme Selected: State
                                                           Gross                  Total           Total         Total Amount   Total Amount
No.     Category                                   Property Value         Encumbrances           Equity               Exempt    Non-Exempt


29.     Family support                                     $0.00                    $0.00         $0.00               $0.00            $0.00

30.     Other amounts someone owes you                     $0.00                    $0.00         $0.00               $0.00            $0.00

31.     Interests in insurance policies                    $0.00                    $0.00         $0.00               $0.00            $0.00

32.     Any int. in prop. due you from                     $0.00                    $0.00         $0.00               $0.00            $0.00
        someone who has died

33.     Claims vs. third parties, even                     $0.00                    $0.00         $0.00               $0.00            $0.00
        if no demand

34.     Other contin. and unliq. claims                    $0.00                    $0.00         $0.00               $0.00            $0.00
        of every nature

35.     Any financial assets you did                       $0.00                    $0.00         $0.00               $0.00            $0.00
        not already list

38.     Accounts rec. or commissions you                   $0.00                    $0.00         $0.00               $0.00            $0.00
        already earned

39.     Office equipment, furnishings,                   $700.00                    $0.00      $700.00              $700.00            $0.00
        and supplies

40.     Mach., fixt., equip., bus. suppl.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        tools of trade

41.     Inventory                                          $0.00                    $0.00         $0.00               $0.00            $0.00

42.     Interests in partnerships or                       $0.00                    $0.00         $0.00               $0.00            $0.00
        joint ventures

43.     Customer and mailing lists, or                     $0.00                    $0.00         $0.00               $0.00            $0.00
        other compilations

44.     Any business-related property not                  $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

47.     Farm animals                                       $0.00                    $0.00         $0.00               $0.00            $0.00

48.     Crops--either growing or harvested                 $0.00                    $0.00         $0.00               $0.00            $0.00

49.     Farm/fishing equip., impl., mach.,                 $0.00                    $0.00         $0.00               $0.00            $0.00
        fixt., tools

50.     Farm and fishing supplies, chemicals,              $0.00                    $0.00         $0.00               $0.00            $0.00
        and feed

51.     Farm/commercial fishing-related prop.              $0.00                    $0.00         $0.00               $0.00            $0.00
        not listed

53.     Any other property of any kind not                 $0.00                    $0.00         $0.00               $0.00            $0.00
        already listed

                    TOTALS:                          $491,005.27              $268,971.00   $224,031.27         $220,947.76      $3,083.51
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                              Entered 06/10/20 17:11:46                       Page 82 of 100


                                             UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION
  IN RE: Mark A Williams                                                                      CASE NO
         Lori A Williams
                                                                                             CHAPTER         7

                           SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                               Continuation Sheet # 2




Surrendered Property:
The following property is to be surrendered by the debtor. Although this property is NOT exempt, it is NOT considered "non-exempt" for purposes
of this analysis. The below listed items are to be returned to the lienholder.

  Property Description                                                                   Market Value                        Lien             Equity

Real Property
(None)
Personal Property
(None)


                   TOTALS:                                                                        $0.00                      $0.00                $0.00


Non-Exempt Property by Item:
The following property, or a portion thereof, is non-exempt.

  Property Description                                                 Market Value              Lien               Equity       Non-Exempt Amount

Real Property
(None)
Personal Property

Wells Fargo XX8906                                                             $20.00                              $20.00                    $20.00

Chase Checking Account XX0072                                               $1,323.56                            $1,323.56                $1,323.56

Chase Savings Acct XX0568                                                    $520.00                              $520.00                   $520.00

Chase Business Acct XX5061 for Lori Williams Senior Services,               $1,188.17                            $1,188.17                $1,188.17

Checking account-Wells Fargo XX8906                                            $22.84                              $22.84                    $22.84

Checking account-Business Account XX8703                                        $8.94                               $8.94                     $8.94


                   TOTALS:                                                  $3,083.51           $0.00            $3,083.51                $3,083.51
     Case 20-31628-sgj7 Doc 1 Filed 06/10/20                            Entered 06/10/20 17:11:46    Page 83 of 100


                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                DALLAS DIVISION
IN RE: Mark A Williams                                                            CASE NO
       Lori A Williams
                                                                                  CHAPTER   7

                      SCHEDULE C-1 (SUPPLEMENTAL EXEMPTION ANALYSIS)
                                                         Continuation Sheet # 3




                                                          Summary
       A. Gross Property Value (not including surrendered property)                             $491,005.27

       B. Gross Property Value of Surrendered Property                                                $0.00

       C. Total Gross Property Value (A+B)                                                      $491,005.27

       D. Gross Amount of Encumbrances (not including surrendered property)                     $268,971.00

       E. Gross Amount of Encumbrances on Surrendered Property                                        $0.00

       F. Total Gross Encumbrances (D+E)                                                        $268,971.00

       G. Total Equity (not including surrendered property) / (A-D)                             $224,031.27

       H. Total Equity in surrendered items (B-E)                                                     $0.00

       I. Total Equity (C-F)                                                                    $224,031.27

       J. Total Exemptions Claimed                                                              $220,947.76

       K. Total Non-Exempt Property Remaining (G-J)                                              $3,083.51
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20   Entered 06/10/20 17:11:46   Page 84 of 100


Amcol                            Capital Accounts                Educational Employees Credit
111 Lancewood Rd                 PO Box 140065                   Union
Columbia, South Carolina 29210   Nashville, TN 37214             Attn: Bankruptcy
                                                                 PO Box 1777
                                                                 Fort Worth, TX 76101

AMCOL Systems                    Capital One                     Financial Corp. of America
111 Lancewood Road               Attn: Bankruptcy                12515 Research Blvd., Bldg. 2,
Columbia, SC 29210               PO Box 30285                    Ste. 100
                                 Salt Lake City, UT 84130        Austin, TX 78759


AMCOL Systems, Inc.              Capital One Auto Finance        First Texas Hospital
Attn: Bankruptcy                 Attn: Bankruptcy                PO Box 847460
PO Box 21625                     PO Box 30285                    Dallas, TX 75284
Columbia, SC 29221               Salt Lake City, UT 84130


American Honda Finance           Casus Healthcare                Frisco Emergency Medicine
Attn: National Bankruptcy        PO Box 58180                    Associates
Center                           Oklahoma City, OK 73157         PO Box 12872
PO Box 166469                                                    Oklahoma City, OK 73157
Irving, TX 75016

Amex                             Cavalry Portfolio Services      Friso Emergency Medicine
Correspondence/Bankruptcy        500 Summit Lake                 Assoicates
PO Box 981540                    Suite 400                       PO Box 128772
El Paso, TX 79998                Valhalla, NY 10595              OKlahoma City, OK 73157


Attorney General of Texas        Census Healthcare               Highland Village
Bankruptcy Section               PO Box 58180                    PO Box 610214
10260 N. Central Expy, Suite     Oklahoma City, OK 73157         Dallas, TX 610214
210
Dallas, TX 75231

Barclays Bank Delaware           Citibank                        Internal Revenue Service
Attn: Bankruptcy                 Citicorp Credit                 1100 Commerce St
PO Box 8801                      Srvs/Centralized Bk dept        Dallas, TX 75242
Wilmington, DE 19899             PO Box 790034
                                 St Louis, MO 63179

Blue Star Imaging                Credit First National           Internal Revenue Service
PO Box 848478                    Association                     1100 Commerce St
Dallas, TX 75284                 Attn: Bankruptcy                MC 5026 - Dallas
                                 PO Box 81315                    Dallas, Texas 75242
                                 Cleveland, OH 44181

Blue Star Imaging II             Credit Systems International    INTERNAL REVENUE SERVICE
PO Box 848478                    1277 Country Club Ln            Centralized Insolvency
Dallas TX 75284                  FT Worth, TX 76112              Operations
                                                                 PO Box 7346
                                                                 Philadelphia, PA 19101-7346

Capital Accounts                 Credit Systems International    Kohls/Capital One
Attn: Bankruptcy Dept            Inc.                            Attn: Credit Administrator
PO Box 140065                    PO Box 1088                     PO Box 3043
Nashville, TN 37214              Arlington TX 76004              Milwaukee, WI 53201
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20     Entered 06/10/20 17:11:46   Page 85 of 100


Lincoln Automotive Fin          Shellpoint Mortgage Servicing      VINCENT SERAFINO GEARY WADDELL
Attn: Bankruptcy                Attn: Bankruptcy                   JENEVEIN
PO BOX 54200                    PO Box 10826                       1601 Elm, Suite 4100
Omaha, NE 68154                 Greenville, SC 29603               Dallas, Texas 75201


M Bradley Evans MD              Solis Mammography                  Wellfirst Sleep Diagnostics
324 West Main Street            PO Box 203268                      8992 Preston Road
Ste 100                         Dallas TX 750230                   Suite 110-301
Lewisville, TX 75057                                               Frisco TX 75034


M. Bradley Evans, MD PA         Syncb/ccdstr                       Wells Fargo Bank NA
324 West Main Street            Attn: Bankruptcy                   Attn: Bankruptcy
Suite 100                       PO Box 965060                      1 Home Campus MAC X2303-01A
Lewisville, TX 75057            Orlando, FL 32896                  Des Moines, IA 50328


Medical Imaging of Dallas       Synerprise Consulting Services
PO Box 814129                   2809 Regal Road, Ste. 107
Dallas, TX 75381                Plano TX 75075



MediCredit                      Texas Health
PO Box 1629                     PO Box 844128
Maryland Heights, MO 63043      Dallas, TX 75284



MediCredit Inc.                 Texas Health Physicians Group
PO Box 1629                     PO Box 732262
Maryland Heights, MO 63043      Dallas TX 75373



Nebraska Furniture Mart         Thompson - PPB
Attn: Collections               1278 FM 407, Suite 11
PO Box 2335                     Lewisville TX 75077
Omaha, NE 68103


One Advantage, LLC              U.S. Dept. Of Education
1232 W. State Road 2            400 Maryland Avenue, SW
LaPorte, IN 46350               Washington DC, 20202



Pankaj Thapar, MD PA            U.S. Trustee
PO Box 271731                   Department of Justice
Flower Mound TX 75027           441 G Street, NW Suite 6150
                                Washington DC, 20530


RMP                             UAP Keller Endo, LLC
Attn: Bankruptcy                PO Box 847049
PO Box 21626                    Dallas TX 75284
Waco, TX 76702
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20               Entered 06/10/20 17:11:46   Page 86 of 100


David Shuster, Bar No. 24037491
Shuster Law, PLLC
860 Hebron Pkwy
Suite 303
Lewisville, TX 75057
(972) 315-6222
Attorney for the Petitioner


                                  UNITED STATES BANKRUPTCY COURT FOR THE
                                                 NORTHERN DISTRICT OF TEXAS
                                                      DALLAS DIVISION

In re:                                            Case No.:
Mark A Williams                                         SSN: xxx-xx-6254
Lori A Williams                                         SSN: xxx-xx-4665
Debtor(s)
                                           Numbered Listing of Creditors
Address:
1400 Rustic Timbers Ln                            Chapter:   7
Flower Mound, TX 75028



             Creditor name and mailing address                     Category of claim         Amount of claim
1.     Amcol                                                     Unsecured Claim                          $1,672.43
       111 Lancewood Rd
       Columbia, South Carolina 29210
       xxxx5310



2.     AMCOL Systems                                             Unsecured Claim                               $355.28
       111 Lancewood Road
       Columbia, SC 29210
       xxxx5310



3.     AMCOL Systems                                             Unsecured Claim                                $29.15
       111 Lancewood Road
       Columbia, SC 29210




4.     AMCOL Systems                                             Unsecured Claim                          $1,288.00
       111 Lancewood Road
       Columbia, SC 29210




5.     AMCOL Systems, Inc.                                       Unsecured Claim                               $355.00
       Attn: Bankruptcy
       PO Box 21625
       Columbia, SC 29221
       xxxx5310

6.     American Honda Finance                                    Secured Claim                            $3,063.00
       Attn: National Bankruptcy Center
       PO Box 166469
       Irving, TX 75016
       xxxxx7254
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20           Entered 06/10/20 17:11:46   Page 87 of 100


 in re:    Mark A Williams
                                                    Debtor                                 Case No. (if known)

                Creditor name and mailing address             Category of claim          Amount of claim
7.        Amex                                               Unsecured Claim                           $8,506.00
          Correspondence/Bankruptcy
          PO Box 981540
          El Paso, TX 79998
          xxxxxxxxxxxx3773

8.        Barclays Bank Delaware                             Unsecured Claim                           $6,368.00
          Attn: Bankruptcy
          PO Box 8801
          Wilmington, DE 19899
          xxxxxxxxxxx8601

9.        Blue Star Imaging                                  Unsecured Claim                                $85.00
          PO Box 848478
          Dallas, TX 75284
          x8560



10.       Blue Star Imaging II                               Unsecured Claim                                $85.00
          PO Box 848478
          Dallas TX 75284
          xx5670



11.       Capital Accounts                                   Unsecured Claim                               $255.00
          Attn: Bankruptcy Dept
          PO Box 140065
          Nashville, TN 37214
          xxx0212

12.       Capital Accounts                                   Unsecured Claim                               $257.93
          PO Box 140065
          Nashville, TN 37214
          xxx0212



13.       Capital One                                        Unsecured Claim                           $5,605.00
          Attn: Bankruptcy
          PO Box 30285
          Salt Lake City, UT 84130
          xxxxxxxxxxxx9931

14.       Capital One Auto Finance                           Unsecured Claim                                 $0.00
          Attn: Bankruptcy
          PO Box 30285
          Salt Lake City, UT 84130
          xxxxxxxxxxxxx1001

15.       Casus Healthcare                                   Unsecured Claim                           $1,036.00
          PO Box 58180
          Oklahoma City, OK 73157




                                                                                                Page 2
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20            Entered 06/10/20 17:11:46   Page 88 of 100


 in re:    Mark A Williams
                                                     Debtor                                 Case No. (if known)

                Creditor name and mailing address              Category of claim          Amount of claim
16.       Cavalry Portfolio Services                          Unsecured Claim                                 $0.00
          500 Summit Lake
          Suite 400
          Valhalla, NY 10595
          xxxx7678

17.       Census Healthcare                                   Unsecured Claim                           $1,036.70
          PO Box 58180
          Oklahoma City, OK 73157
          xxx.xxx6790



18.       Citibank                                            Unsecured Claim                           $5,868.00
          Citicorp Credit Srvs/Centralized Bk dept
          PO Box 790034
          St Louis, MO 63179
          xxxxxxxxxxxx4750


19.       Credit First National Association                   Unsecured Claim                           $1,024.00
          Attn: Bankruptcy
          PO Box 81315
          Cleveland, OH 44181
          xxxxx0624


20.       Credit Systems International                        Unsecured Claim                                $93.28
          1277 Country Club Ln
          FT Worth, TX 76112




21.       Credit Systems International Inc.                   Unsecured Claim                                $93.28
          PO Box 1088
          Arlington TX 76004
          xxxxx1601



22.       Educational Employees Credit Union                  Unsecured Claim                           $9,778.00
          Attn: Bankruptcy
          PO Box 1777
          Fort Worth, TX 76101
          xxxxxxxxxxxx1420

23.       Financial Corp. of America                          Unsecured Claim                               $812.12
          12515 Research Blvd., Bldg. 2, Ste. 100
          Austin, TX 78759
          xxxxx7040



24.       First Texas Hospital                                Unsecured Claim                           $1,527.72
          PO Box 847460
          Dallas, TX 75284




                                                                                                 Page 3
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20           Entered 06/10/20 17:11:46   Page 89 of 100


 in re:    Mark A Williams
                                                    Debtor                                 Case No. (if known)

                Creditor name and mailing address              Category of claim         Amount of claim
25.       Frisco Emergency Medicine Associates               Unsecured Claim                               $335.37
          PO Box 12872
          Oklahoma City, OK 73157
          xxx.xxx6790



26.       Friso Emergency Medicine Assoicates                Unsecured Claim                               $335.37
          PO Box 128772
          OKlahoma City, OK 73157




27.       Highland Village                                   Unsecured Claim                               $206.30
          PO Box 610214
          Dallas, TX 610214
          xx-xxxxx119:1



28.       Internal Revenue Service                           Priority Claim                           $10,378.09
          1100 Commerce St
          Dallas, TX 75242




29.       Internal Revenue Service                           Priority Claim                           $13,978.16
          1100 Commerce St
          MC 5026 - Dallas
          Dallas, Texas 75242



30.       Internal Revenue Service                           Priority Claim                           $14,736.00
          1100 Commerce St
          MC 5026 - Dallas
          Dallas, Texas 75242



31.       Kohls/Capital One                                  Unsecured Claim                           $3,472.00
          Attn: Credit Administrator
          PO Box 3043
          Milwaukee, WI 53201
          xxxxxxxxxxxx7040

32.       Lincoln Automotive Fin                             Secured Claim                            $33,772.00
          Attn: Bankruptcy
          PO BOX 54200
          Omaha, NE 68154
          xxxx4710

33.       M Bradley Evans MD                                 Unsecured Claim                               $192.34
          324 West Main Street
          Ste 100
          Lewisville, TX 75057




                                                                                                Page 4
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20          Entered 06/10/20 17:11:46   Page 90 of 100


 in re:    Mark A Williams
                                                   Debtor                                 Case No. (if known)

               Creditor name and mailing address             Category of claim          Amount of claim
34.       M. Bradley Evans, MD PA                           Unsecured Claim                               $192.34
          324 West Main Street
          Suite 100
          Lewisville, TX 75057
          x8758

35.       Medical Imaging of Dallas                         Unsecured Claim                                $43.47
          PO Box 814129
          Dallas, TX 75381
          xx3761



36.       MediCredit                                        Unsecured Claim                               $569.16
          PO Box 1629
          Maryland Heights, MO 63043
          xxxx7098



37.       MediCredit Inc.                                   Unsecured Claim                           $1,642.40
          PO Box 1629
          Maryland Heights, MO 63043
          xxxxx2430



38.       Nebraska Furniture Mart                           Unsecured Claim                           $1,359.00
          Attn: Collections
          PO Box 2335
          Omaha, NE 68103
          xxxxxxx3REV

39.       One Advantage, LLC                                Unsecured Claim                               $569.18
          1232 W. State Road 2
          LaPorte, IN 46350
          xxxx3089



40.       One Advantage, LLC                                Unsecured Claim                           $1,642.00
          1232 W. State Road 2
          LaPorte, IN 46350
          xxxx5011



41.       One Advantage, LLC                                Unsecured Claim                           $4,955.00
          1232 W. State Road 2
          LaPorte, IN 46350
          xxxx9827



42.       Pankaj Thapar, MD PA                              Unsecured Claim                               $840.00
          PO Box 271731
          Flower Mound TX 75027
          xxxxxx0022




                                                                                               Page 5
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20          Entered 06/10/20 17:11:46   Page 91 of 100


 in re:    Mark A Williams
                                                   Debtor                                 Case No. (if known)

               Creditor name and mailing address             Category of claim          Amount of claim
43.       RMP                                               Unsecured Claim                               $840.00
          Attn: Bankruptcy
          PO Box 21626
          Waco, TX 76702
          xxxx3360

44.       Shellpoint Mortgage Servicing                     Secured Claim                          $232,136.00
          Attn: Bankruptcy
          PO Box 10826
          Greenville, SC 29603
          xxxxx0391

45.       Solis Mammography                                 Unsecured Claim                                $17.83
          PO Box 203268
          Dallas TX 750230
          xxxx-x6538



46.       Syncb/ccdstr                                      Unsecured Claim                           $1,589.00
          Attn: Bankruptcy
          PO Box 965060
          Orlando, FL 32896
          xxxxxxxxxxxx6406


47.       Synerprise Consulting Services                    Unsecured Claim                               $184.00
          2809 Regal Road, Ste. 107
          Plano TX 75075
          xxxxx827.1



48.       Synerprise Consulting Services                    Unsecured Claim                                $88.30
          2809 Regal Road, Ste. 107
          Plano TX 75075
          xxxxx827.1



49.       Synerprise Consulting Services                    Unsecured Claim                                $54.00
          2809 Regal Road, Ste. 107
          Plano TX 75075
          xx776.1



50.       Texas Health                                      Unsecured Claim                                $25.00
          PO Box 844128
          Dallas, TX 75284
          xxx xx8198



51.       Texas Health Physicians Group                     Unsecured Claim                               $431.00
          PO Box 732262
          Dallas TX 75373
          xxxxxxxxxx-3-201




                                                                                               Page 6
           Case 20-31628-sgj7 Doc 1 Filed 06/10/20           Entered 06/10/20 17:11:46   Page 92 of 100


 in re:    Mark A Williams
                                                    Debtor                                 Case No. (if known)

                Creditor name and mailing address             Category of claim          Amount of claim
52.       Texas Health Physicians Group                      Unsecured Claim                                $55.60
          PO Box 732262
          Dallas TX 75373
          xxxxx0820



53.       Thompson - PPB                                     Unsecured Claim                               $117.61
          1278 FM 407, Suite 11
          Lewisville TX 75077
          xxx9723



54.       Thompson - PPB                                     Unsecured Claim                                $96.90
          1278 FM 407, Suite 11
          Lewisville TX 75077
          xx0726



55.       Thompson - PPB                                     Unsecured Claim                               $147.25
          1278 FM 407, Suite 11
          Lewisville TX 75077
          xx1666



56.       UAP Keller Endo, LLC                               Unsecured Claim                               $119.00
          PO Box 847049
          Dallas TX 75284
          xxx8542



57.       VINCENT SERAFINO GEARY WADDELL JENEVEIN            Unsecured Claim                                 $0.00
          1601 Elm, Suite 4100
          Dallas, Texas 75201




58.       Wellfirst Sleep Diagnostics                        Unsecured Claim                               $800.00
          8992 Preston Road
          Suite 110-301
          Frisco TX 75034
          2733

59.       Wells Fargo Bank NA                                Unsecured Claim                          $26,847.00
          Attn: Bankruptcy
          1 Home Campus MAC X2303-01A
          Des Moines, IA 50328
          xxxxxxxxxxxx2042




                                                                                                Page 7
         Case 20-31628-sgj7 Doc 1 Filed 06/10/20                         Entered 06/10/20 17:11:46                   Page 93 of 100


in re:   Mark A Williams
                                                      Debtor                                                            Case No. (if known)

 (The penalty for making a false statement or concealing property is a fine of up to $500,000 or imprisonment for up to 5 years or both.
 18 U.S.C. secs. 152 and 3571.)
                                                            DECLARATION
 I, Mark A Williams                                                                                                                     ,
 named as debtor in this case, declare under penalty of perjury that I have read the foregoing Numbered Listing of Creditors,
                 8
 consisting of ______  sheets (including this declaration), and that it is true and correct to the best of my information and belief.



   Debtor: /s/ Mark A Williams                                                      Date: 6/10/2020
            Mark A Williams




   Spouse: /s/ Lori A Williams                                                      Date: 6/10/2020
            Lori A Williams




                                                                                                                             Page 8
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                              Entered 06/10/20 17:11:46                       Page 94 of 100


 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Mark                 A                     Williams
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2            Lori                A                     Williams                        2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF TEXAS
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $4,404.06                 $0.00
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
       Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                                    Entered 06/10/20 17:11:46                         Page 95 of 100


Debtor 1        Mark A Williams
Debtor 2        Lori A Williams                                                                                                     Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                  $4,143.45
     deductions)

     Ordinary and necessary operating                     –                $0.00         –        $2,326.37
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                                   $0.00                  $1,817.08 here                               $0.00         $1,817.08
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00            $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00            $0.00
8.   Unemployment compensation                                                                                                                 $0.00            $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00            $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments made under the Federal law relating to the national emergency
    declared by the President under the National Emergencies Act
    (50 U.S.C. 1601 et seq.) with respect to the coronavirus disease 2019
    (COVID-19); payments received as a victim of a war crime, a crime against
    humanity, or international or domestic terrorism; or compensation, pension,
    pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a
    member of the uniformed services. If necessary, list other sources on a
    separate page and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +

Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                          page 2
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                                                     Entered 06/10/20 17:11:46                                    Page 96 of 100


Debtor 1       Mark A Williams
Debtor 2       Lori A Williams                                                                                    Case number (if known)

                                                                                                                      Column A              Column B
                                                                                                                      Debtor 1              Debtor 2 or
                                                                                                                                            non-filing spouse

11. Calculate your total current monthly income.
    Add lines 2 through 10 for each column.                                                                             $4,404.06         +        $1,817.08        =         $6,221.14
    Then add the total for Column A to the total for Column B.
                                                                                                                                                                       Total current
                                                                                                                                                                       monthly income

 Part 2:         Determine Whether the Means Test Applies to You

12. Calculate your current monthly income for the year. Follow these steps:

    12a.                                                                                                                                                                       $6,221.14
            Copy your total current monthly income from line 11....................................................................................................................
                                                                                                                       Copy line 11 here                       12a.

            Multiply by 12 (the number of months in a year).                                                                                                             X       12

    12b.    The result is your annual income for this part of the form.                                                                                         12b.         $74,653.68

13. Calculate the median family income that applies to you. Follow these steps:

    Fill in the state in which you live.                                               Texas

    Fill in the number of people in your household.                                        4

                                                                                                                                                                       $86,259.00
    Fill in the median family income for your state and size of household......................................................................................................................
                                                                                                                                                          13.
    To find a list of applicable median income amounts, go online using the link specified in the separate
    instructions for this form. This list may also be available at the bankruptcy clerk's office.


14. How do the lines compare?

    14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                   Go to Part 3. Do NOT fill out or file Official Form 122A-2.
    14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                   Go to Part 3 and fill out Form 122A-2.


 Part 3:         Sign Below

      By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.



      X    /s/ Mark A Williams                                                                      X    /s/ Lori A Williams
           Mark A Williams, Debtor 1                                                                     Lori A Williams, Debtor 2

           Date 6/10/2020                                                                                Date 6/10/2020
                MM / DD / YYYY                                                                                MM / DD / YYYY

      If you checked line 14a, do NOT fill out or file Form 122A-2.

      If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                    Chapter 7 Statement of Your Current Monthly Income                                                                           page 3
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                           Entered 06/10/20 17:11:46                  Page 97 of 100


                                      Current Monthly Income Calculation Details
In re: Mark A Williams                                                  Case Number:
       Lori A Williams                                                  Chapter:     7

2.    Gross wages, salary, tips, bonuses, overtime and commissions.

 Debtor or Spouse's Income                 Description (if available)
                                                6             5             4             3             2            Last       Avg.
                                              Months        Months        Months        Months        Months        Month        Per
                                               Ago           Ago           Ago           Ago           Ago                      Month

Debtor                                     The Container Store
                                             $3,265.00    $5,035.00       $1,350.00          $0.00         $0.00       $0.00    $1,608.33
Debtor                                     Solstice Senior Living at Grapevine
                                                  $0.00        $0.00       $0.00        $4,902.81     $5,777.35     $6,094.22   $2,795.73

5.    Net income from operating a business, profession or farm.

 Debtor or Spouse's Income                 Description (if available)
                                                6             5             4             3             2            Last       Avg.
                                              Months        Months        Months        Months        Months        Month        Per
                                               Ago           Ago           Ago           Ago           Ago                      Month

Spouse                                     Senior Services LLC
Gross receipts                               $2,500.00    $5,155.37       $2,988.96     $2,988.96     $5,763.70     $5,463.70   $4,143.45
Ordinary/necessary business expenses         $3,003.62    $1,987.22        $377.05       $377.05      $4,106.63     $4,106.63   $2,326.37
Business income                              ($503.62) $3,168.15          $2,611.91     $2,611.91     $1,657.07     $1,357.07   $1,817.08




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                             Entered 06/10/20 17:11:46            Page 98 of 100


                                        Underlying Allowances (as of 06/10/2020)
In re: Mark A Williams                                                    Case Number:
       Lori A Williams                                                    Chapter:     7


                                                      Median Income Information
 State of Residence                                                   Texas
 Household Size                                                       4
 Median Income per Census Bureau Data                                 $86,259.00



               National Standards: Food, Clothing, Household Supplies, Personal Care, and Miscellaneous
 Region                                                               US
 Family Size                                                          4
 Gross Monthly Income                                                 $6,221.14
 Income Level                                                         Not Applicable
 Food                                                                 $947.00
 Housekeeping Supplies                                                $71.00
 Apparel and Services                                                 $251.00
 Personal Care Products and Services                                  $88.00
 Miscellaneous                                                        $383.00
 Additional Allowance for Family Size Greater Than 4                  $0.00
 Total                                                                $1,740.00

                       National Standards: Health Care (only applies to cases filed on or after 1/1/08)
 Household members under 65 years of age
 Allowance per member                                                 $56.00
 Number of members                                                    0
 Subtotal                                                             $0.00
 Household members 65 years of age or older
 Allowance per member                                                 $125.00
 Number of members                                                    0
 Subtotal                                                             $0.00
 Total                                                                $0.00

                                               Local Standards: Housing and Utilities
 State Name                                                           Texas
 County or City Name                                                  Denton County
 Family Size                                                          Family of 4
 Non-Mortgage Expenses                                                $731.00
 Mortgage/Rent Expense Allowance                                      $1,898.00
 Minus Average Monthly Payment for Debts Secured by Home              $0.00
 Equals Net Mortgage/Rental Expense                                   $1,898.00
 Housing and Utilities Adjustment                                     $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
      Case 20-31628-sgj7 Doc 1 Filed 06/10/20                          Entered 06/10/20 17:11:46                Page 99 of 100


                                          Underlying Allowances (as of 06/10/2020)
In re: Mark A Williams                                                 Case Number:
       Lori A Williams                                                 Chapter:     7


                           Local Standards: Transportation; Vehicle Operation/Public Transportation
 Transportation Region                                                Dallas-Ft. Worth
 Number of Vehicles Operated                                          2 or more
 Allowance                                                            $578.00
                           Local Standards: Transportation; Additional Public Transportation Expense
 Transportation Region                                                Dallas-Ft. Worth
 Allowance (if entitled)                                              $224.00
 Amount Claimed                                                       $0.00
                                  Local Standards: Transportation; Ownership/Lease Expense
 Transportation Region                                                Dallas-Ft. Worth
 Number of Vehicles with Ownership/Lease Expense                      2 or more
                                                    First Car                                              Second Car
 Allowance                      $521.00                                                $521.00
 Minus Average Monthly
 Payment for Debts              $0.00                                                  $0.00
 Secured by Vehicle
 Equals Net Ownership /         $521.00                                                $521.00
 Lease Expense




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas (210) 561-5300, Copyright 1996-2018
     Case 20-31628-sgj7 Doc 1 Filed 06/10/20                            Entered 06/10/20 17:11:46                  Page 100 of 100


                                         UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF TEXAS
                                                  DALLAS DIVISION
                                                                    §
IN RE:
                                                                    §
Mark A Williams                                                     §             Case No.
Lori A Williams                                                     §
                          Debtor(s)                                 §             Chapter      7


                       DECLARATION FOR ELECTRONIC FILING OF BANKRUPTCY
                          PETITION, LISTS, STATEMENTS, AND SCHEDULES
PART I: DECLARATION OF PETITIONER:
As an individual debtor in this case, or as the individual authorized to act on behalf of the corporation, partnership, or limited
liability company seeking bankruptcy relief in this case, I hereby request relief as, or on behalf of, the debtor in accordance with
the chapter of title 11, United States Code, specified in the petition to be filed electronically in this case. I have read the
information provided in the petition, lists, statements, and schedules to be filed electronically in this case and I HEREBY
DECLARE UNDER PENALTY OF PERJURY that the information provided therein, as well as the social security information
disclosed in this document, is true and correct. I understand that this Declaration is to be filed with the Bankruptcy Court within
five (5) business days after the petition, lists, statements, and schedules have been filed electronically. I understand that a
failure to file the signed original of this Declaration will result in the dismissal of my case.

      [Only include for Chapter 7 individual petitioners whose debts are primarily consumer debts] --
      I am an individual whose debts are primarily consumer debts and who has chosen to file under chapter 7. I am aware that
      I may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, understand the relief available under each
      chapter, and choose to proceed under chapter 7.


      [Only include if petitioner is a corporation, partnership or limited liability company] --
      I hereby further declare under penalty of perjury that I have been authorized to file the petition, lists, statements, and
      schedules on behalf of the debtor in this case.




Date: 6/10/2020           /s/ Mark A Williams                                      /s/ Lori A Williams
                          Mark A Williams                                          Lori A Williams
                          Debtor                                                   Joint Debtor
                          Soc. Sec. No. xxx-xx-6254                                Soc. Sec. No. xxx-xx-4665

PART II: DECLARATION OF ATTORNEY:
I declare UNDER PENALTY OF PERJURY that: (1) I will give the debtor(s) a copy of all documents referenced by Part I herein
which are filed with the United States Bankruptcy Court; and (2) I have informed the debtor(s), if an individual with primarily
consumer debts, that he or she may proceed under chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained
the relief available under each such chapter.

Date: 6/10/2020                                                     /s/ David Shuster
                                                                    David Shuster, Attorney for Debtor
                                                                    Shuster Law, PLLC
                                                                    860 Hebron Pkwy
                                                                    Suite 303
                                                                    Lewisville, TX 75057
                                                                    Email: info@shusterlawfirm.com
                                                                    Phone: (972) 315-6222 / Fax: (972) 315-6223
